



Exhibit 10.31


OCEANEERING RETIREMENT INVESTMENT PLAN


Amended and Restated Effective January 1, 2019
(except as otherwise indicated)












Active 38842998.5

--------------------------------------------------------------------------------






OCEANEERING RETIREMENT INVESTMENT PLAN
TABLE OF CONTENTS
ARTICLE I
DEFINITIONS
ARTICLE II
ADMINISTRATION
2.1
POWERS AND RESPONSIBILITIES OF THE COMPANY    20

2.2
DESIGNATION OF ADMINISTRATIVE AUTHORITY    20

2.3
ALLOCATION AND DELEGATION OF RESPONSIBILITIES    21

2.4
POWERS AND DUTIES OF THE ADMINISTRATOR    21

2.5
RECORDS AND REPORTS    22

2.6
APPOINTMENT OF ADVISERS    22

2.7
PAYMENT OF EXPENSES    23

2.8
CLAIMS PROCEDURE    23

2.9
CLAIMS REVIEW PROCEDURE    23

ARTICLE III
ELIGIBILITY
3.1
CONDITIONS OF ELIGIBILITY    25

3.2
EFFECTIVE DATE OF PARTICIPATION    25

3.3
DETERMINATION OF ELIGIBILITY    26

3.4
TERMINATION OF ELIGIBILITY    26

3.5
REHIRED EMPLOYEES AND BREAKS IN SERVICE    26

3.6
OMISSION OF ELIGIBLE EMPLOYEE; INCLUSION OF INELIGIBLE EMPLOYEE    26

ARTICLE IV
CONTRIBUTION AND ALLOCATION
4.1
FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION    27

4.2
PARTICIPANT’S SALARY REDUCTION ELECTION    34

4.3
TIME OF PAYMENT OF EMPLOYER CONTRIBUTION    40

4.4
ALLOCATION OF CONTRIBUTION AND USAGE OF FORFEITURES AND EARNINGS    40

4.5
MAXIMUM ANNUAL ADDITIONS    43

4.6
ADJUSTMENT FOR EXCESS ANNUAL ADDITIONS    46

4.7
PLAN-TO-PLAN TRANSFERS (OTHER THAN ROLLOVERS) FROM QUALIFIEDPLANS    46

4.8
ROLLOVERS FROM OTHER PLANS    48

4.9
PARTICIPANT DIRECTED INVESTMENTS    50

4.10
QUALIFIED MILITARY SERVICE    51

4.11
FAMILY AND MEDICAL LEAVE ACT REQUIREMENTS    52



Active 38842998.5    i

--------------------------------------------------------------------------------





ARTICLE V
VALUATIONS
5.1
VALUATION OF THE TRUST FUND    53

5.2
METHOD OF VALUATION    53

ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS
6.1
DETERMINATION OF BENEFITS UPON RETIREMENT    54

6.2
DETERMINATION OF BENEFITS UPON DEATH    54

6.3
DISABILITY RETIREMENT BENEFITS    55

6.4
DETERMINATION OF BENEFITS UPON TERMINATION    56

6.5
DISTRIBUTION OF BENEFITS    57

6.6
RESERVED    58

6.7
TIME OF DISTRIBUTION    58

6.8
REQUIRED MINIMUM DISTRIBUTIONS    58

6.9
DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL    65

6.10
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN    65

6.11
PRE-RETIREMENT DISTRIBUTION OF EMPLOYER CONTRIBUTIONS    66

6.12
ADVANCE DISTRIBUTION FOR HARDSHIP    66

6.13
QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION    68

6.14
QUALFIED RESERVISTS DISTRIBUTION    68

6.15
DIRECT ROLLOVER    68

6.16
TRANSFER OF ASSETS FROM A MONEY PURCHASE PLAN    70

6.17
CORRECTIVE DISTRIBUTIONS    70

ARTICLE VII
AMENDMENT, TERMINATION, MERGERS AND LOANS
7.1
AMENDMENT    71

7.2
TERMINATION    72

7.3
MERGER, CONSOLIDATION OR TRANSFER OF ASSETS    72

7.4
LOANS TO PARTICIPANTS    72

ARTICLE VIII
TOP-HEAVY
8.1
TOP-HEAVY PLAN REQUIREMENTS    74

8.2
DETERMINATION OF TOP-HEAVY STATUS    74

ARTICLE IX
EMPLOYEE STOCK OWNERSHIP PLAN PROVISIONS
9.1
ESOP PROVISIONS    77

9.2
INVESTMENT IN EMPLOYER SECURITIES    77

9.3
DIVIDENDS ON COMPANY STOCK    77

9.4
ESOP DIVERSIFICATION    78

9.5
VOTING RIGHTS    78

9.6
FORMS OF DISTRIBUTION    78



Active 38842998.5    ii

--------------------------------------------------------------------------------





9.7
PUT OPTION    78

9.8
APPLICATION OF ARTICLE IX TO NON-ESOP ALLOCATION    80

ARTICLE X
MISCELLANEOUS
10.1
PARTICIPANT’S RIGHTS    81

10.2
ALIENATION OF BENEFITS    81

10.3
CONSTRUCTION AND INTERPRETATION OF PLAN    82

10.4
GENDER AND NUMBER    82

10.5
LEGAL ACTION    83

10.6
PROHIBITION AGAINST DIVERSION OF FUNDS    83

10.7
EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE    83

10.8
INSURER’S PROTECTIVE CLAUSE    84

10.9
RECEIPT AND RELEASE FOR PAYMENTS    84

10.10
ACTION BY THE EMPLOYER    84

10.11
NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY    84

10.12
HEADINGS    85

10.13
APPROVAL BY INTERNAL REVENUE SERVICE    85

10.14
ELECTRONIC MEDIA    85

10.15
PLAN CORRECTION    85

10.16
UNIFORMITY    86

ARTICLE XI
PARTICIPATING EMPLOYERS
11.1
ADOPTION BY OTHER EMPLOYERS    87

11.2
REQUIREMENTS OF PARTICIPATING EMPLOYERS    87

11.3
DESIGNATION OF AGENT    87

11.4
EMPLOYEE TRANSFERS    87

11.5
PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES    87

11.6
AMENDMENT    88

11.7
DISCONTINUANCE OF PARTICIPATION    88

11.8
ADMINISTRATOR’S AUTHORITY    88

11.9
PROVISIONS APPLIED SEPARATELY (OR JOINTLY) FOR PARTICIPATING NON-AFFILIATED
EMPLOYERS    88

11.10
TOP-HEAVY APPLIED SEPARATELY FOR PARTICIPATING NON-AFFILIATED EMPLOYERS    89





Active 38842998.5    iii

--------------------------------------------------------------------------------






OCEANEERING RETIREMENT INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2019)
RECITALS
WHEREAS, Oceaneering International, Inc. (the “Company”) heretofore established
the Oceaneering Retirement Investment Plan (the “Plan”), effective April 1,
1982, which is intended to constitute a tax-qualified profit sharing plan within
the meaning of section 401(a) of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”), in recognition of the contribution made to its
successful operation by its employees and for the exclusive benefit of its
eligible employees and the eligible employees of its affiliates that adopt the
Plan; and
WHEREAS, under the terms of the Plan, the Company has the ability to amend the
Plan, provided the Trustee joins in such amendment if the provisions of the Plan
affecting the Trustee are amended; and
WHEREAS, the Company previously amended the Plan on several occasions, including
to add qualified cash or deferred arrangement within the meaning of Code Section
401(k), and amended and restated the Plan, effective January 1, 2013, to convert
the Plan from a pre-approved prototype document to an individually designed plan
in order to add provisions which convert the Plan’s Company stock fund into an
employee stock ownership plan in compliance with Code Section 4975(e)(7) and
Code Section 401(a)(28); and
WHEREAS, effective January 1, 2019, the desires to amend and restate the Plan to
(i) convert the Company Stock fund from a unitized fund to a non-unitized fund,
(ii) reflect all prior amendments to the 2013 restatement of the Plan, (iii)
adopt the law change with respect to hardship withdrawals, and (iv) make certain
other administrative and design changes; and
WHEREAS, the Plan and underlying trust are intended to meet the requirements of
Code Sections 401(a), 401(k) and 501(a) and the Employee Retirement Income
Security Act of 1974, as either may be amended from time to time.
NOW, THEREFORE, effective January 1, 2019, except as otherwise provided herein,
the Company, in accordance with the provisions of the Plan pertaining to
amendments thereof, amends, restates and continues the Plan to provide as
follows:




Active 38842998.5    1

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS
1.1
“Account” means any separate notational account established and maintained by
the Administrator for each Participant under the Plan. The term “Participant’s
Account” or “Participant’s Account Balance” generally means the sum of all
Accounts being maintained for the Participant, which represents the
Participant’s total interest in the Plan. To the extent applicable, a
Participant may have any (or all) of the following notational Accounts:

(a)
the Elective Deferral Account;

(b)
the Matching Contribution Account;

(c)
the QACA Account;

(d)
the Qualified Nonelective Contribution Account;

(e)
the Rollover Account;

(f)
the Roth Contribution Account;

(g)
the Roth Rollover Account;

(h)
the Transfer Account; and

(i)
any other account, including the prior matching contribution account (2-year
cliff-vested), prior matching contribution account (5-year graded vested), and
prior profit sharing account (2-year cliff-vested) and any overlapping account
or sub-account, necessary for the administration of the Plan.

1.2
“Act” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.

1.3
“Administrator” means the Advisory Committee of the Company or such other
person, committee or entity designated by the Company pursuant to Section 2.2 to
administer the Plan on behalf of the Company, and if no such person, committee
or entity is so designated, then the Company.

1.4
“Affiliated Employer” means any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Company; any trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Company; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes the Company;
and any other entity required to be aggregated with the Company pursuant to
Regulations under Code Section 414(o).

1.5
“Anniversary Date” means the last day of the Plan Year.



Active 38842998.5    2

--------------------------------------------------------------------------------





1.6
“Annual Additions” means, for purposes of applying the limitations of Code
Section 415, the sum credited to a Participant’s Accounts for any Limitation
Year of (1) Employer contributions, (2) Employee contributions, (3) forfeitures,
(4) amounts allocated to an individual medical account, as defined in Code
Section 415(1)(2) which is part of a pension or annuity plan maintained by the
Employer, (5) amounts derived from contributions paid or accrued which are
attributable to post-retirement medical benefits allocated to the separate
account of a key employee (as defined in Code Section 419A(d)(3)) under a
welfare benefit plan (as defined in Code Section 419(e)) maintained by the
Employer and (6) allocations under a simplified employee pension plan.

Annual Additions for purposes of Code Section 415 shall not include restorative
payments. A restorative payment is a payment made to restore losses to a Plan
resulting from actions by a fiduciary for which there is reasonable risk of
liability for breach of a fiduciary duty under the Act or under other applicable
federal or state law, where participants who are similarly situated are treated
similarly with respect to the payments. Generally, payments are restorative
payments only if the payments are made in order to restore some or all of the
plan’s losses due to an action (or a failure to act) that creates a reasonable
risk of liability for such a breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan). This
includes payments to a plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program (“VFC”), or a
court-approved settlement, to restore losses to a qualified defined contribution
plan on account of the breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan),
Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under the Act are not
restorative payments and generally constitute contributions that are considered
annual additions.
Annual additions for purposes of Code Section 415 shall not include: (1) The
direct transfer of a benefit or employee contributions from a qualified plan to
this Plan; (2) rollover contributions (as described in Code Sections 401(a)(31),
402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (3) Repayments of
loans made to a participant from the Plan; and (4) Repayments of amounts
described in Code Section 411(a)(7)(B) (in accordance with Code Section
411(a)(7)(C)) and Code Section 411(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in Code Section 414(d)) as described in Code
Section 415(k)(3), as well as Employer restorations of benefits that are
required pursuant to such repayments.
1.7
“Beneficiary” means the person (or entity) to whom the share of a deceased
Participant’s interest in the Plan is payable. Section 6.8 contains a definition
of “designated Beneficiary” for purposes of that Section.

1.8
“Catch-Up Contribution” means, effective January 1, 2008, Elective Deferrals
and, effective January 1, 2016, Roth Contributions made to the Plan by a
Catch-Up Eligible Participant during any taxable year of such Participant that
are in excess of:



Active 38842998.5    3

--------------------------------------------------------------------------------





(a)
a statutory dollar limit on Elective Deferrals and Roth Contributions or Annual
Additions as provided in Code Sections 401(a)(30), 402(h), 403(b), 408, 415(c),
or 457(b)(2) (without regard to Code Section 457(b)(3)), as applicable; or

(b)
Plan limit on Elective Deferrals and Roth Contributions which is not a limit
provided in (a) above.

Catch-Up Contributions for a Participant for a Participant’s taxable year may
not exceed the dollar limit on Catch-Up Contributions under Code Section
414(v)(2)(B)(i) for the Participant’s taxable year as announced by the Secretary
of the Treasury.
1.9
“Catch-Up Eligible Participant” means, effective January 1, 2008, a Participant
who:

(a)
is eligible to defer Compensation pursuant to Section 4.2; and

(b)
will attain age 50 or over by the end of the Participant’s taxable year.

1.10
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

1.11
“Company” means Oceaneering International, Inc., a corporation, with principal
offices in the State of Texas, and any successor and any predecessor which has
maintained this Plan.

1.12
“Compensation” means, with respect to any Participant and except as otherwise
provided herein, such Participant’s wages, salaries, fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the Plan to the extent that the amounts
are includible in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan as
described in Regulation Section 1.62-2(c)) for a Plan Year (the “determination
period”).

Compensation shall exclude (a)(1) contributions made by the Employer to a plan
of deferred compensation to the extent that the contributions are not includible
in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee’s gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
and (d) other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the gross income of the
Employee).


Active 38842998.5    4

--------------------------------------------------------------------------------





For purposes of this Section, the determination of Compensation shall be made
by:
(a)
including amounts, for purposes of Elective Deferrals, which are contributed by
the Employer pursuant to a salary reduction agreement and which are not
includible in the gross income of the Participant under Code Sections 125,
132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and employee contributions
described in Code Section 414(h)(2) that are treated as Employer contributions.
For this purpose, amounts not includible in gross income under Code Section 125
shall be deemed to include any amounts not available to a Participant in cash in
lieu of group health coverage because the Participant is unable to certify that
the Participant has other health coverage, provided the Employer does not
request or collect information regarding the Participant’s other health coverage
as part of the enrollment process for the health plan.

(b)
including pre-participation Compensation paid during the Plan Year while not a
Participant in the component of the Plan for which Compensation is being used.

(c)
including Post-Severance Compensation.

Compensation in excess of $200,000 (or such other amount provided in the Code)
shall be disregarded for all purposes other than for purposes of salary deferral
elections and/or Roth Contributions pursuant to Section 4.2. Such amount shall
be adjusted for increases in the cost-of-living in accordance with Code Section
401(a)(17)(B), except that the dollar increase in effect on January 1 of any
calendar year shall be effective for the Plan Year beginning with or within such
calendar year. For any “determination period” of less than twelve (12) months,
the Compensation limit shall be an amount equal to the Compensation limit for
the calendar year in which the “determination period” begins multiplied by the
ratio obtained by dividing the number of full months in the short “determination
period” by twelve (12). A “determination period” is not less than twelve (12)
months solely because a Participant’s Compensation does not include Compensation
paid during a “determination period” while the Participant was not a Participant
in the Plan (or a component of the Plan).
If any Employees are excluded from the Plan (or from any component of the Plan),
then Compensation for any such Employees who become eligible or cease to be
eligible to participate in the Plan (or in the component of the Plan) during a
Plan Year shall only include Compensation while such Employees are Eligible
Employees of the Plan (or of such component of the Plan).
For purposes of this Section, if the Plan is a plan described in Code Section
413(c) or 414(f) (a plan maintained by more than one Employer), the limitation
applies separately with respect to the Compensation of any Participant from each
Employer maintaining the Plan.
For purposes of deferral contributions, Compensation shall mean the total gross
earnings, including payments for commissions, overtime, shift premiums, depth
premiums, bonuses, and amounts paid to US citizens in the course of their
employment with


Active 38842998.5    5

--------------------------------------------------------------------------------





Oceaneering Services S. de RL de CV that would otherwise qualify as Compensation
under this paragraph, but excluding foreign housing, consumables, schooling,
overseas or hardship allowances, reimbursements of expenses, taxes, or moving
allowances, income realized or deemed to be realized from the exercise or award
of stock options, restricted stock units, stock appreciation rights, performance
units or other compensation under stock bonus or thrift or other such plans,
amounts paid on a foreign (non-US) payroll (other than amounts paid to US
citizens in the course of their employment with Oceaneering Services S. de RL de
CV, any non-cash imputed income, and any other payments or allowances of any
kind for foreign or domestic service that are not a function of direct salary or
pay based on service or performance.
If, in connection with the adoption of any amendment, the definition of
Compensation has been modified, then, except as otherwise provided herein, for
Plan Years prior to the Plan Year which includes the adoption date of such
amendment, Compensation means compensation determined pursuant to the terms of
the Plan then in effect.
1.13
“Company Stock” or “Employer Securities” shall mean common stock of the Company,
which is considered an employer security that is readily tradable on an
established market in accordance with Regulation Section 1.401(a)(35)-1(f)(5)
and Code Section 401(a)(22).

1.14
“Contract” or “Policy” means any life insurance policy, retirement income policy
or annuity contract (group or individual) issued pursuant to the terms of the
Plan. In the event of any conflict between the terms of this Plan and the terms
of any contract purchased hereunder, the Plan provisions shall control.

1.15
“Directed Account” means that portion of a Participant’s interest in the Plan
with respect to which the Participant has directed the investment in accordance
with the Participant Direction Procedures.

1.16
“Disability” means a physical or mental condition of a Participant resulting
from bodily injury, disease, or mental disorder which renders such Participant
incapable of continuing usual and customary employment with the Employer. The
disability of a Participant shall be determined by a licensed physician. The
determination shall be applied uniformly to all Participants.

1.17
“Effective Date” means January 1, 2019, except (i) as otherwise provided in
specific provisions of the Plan and (ii) that provisions of the Plan required to
have an earlier effective date by application of statute and/or regulation shall
be effective as of the required effective date in such statute and/or
regulation.

1.18
“Elective Deferral” means any Employer contributions made to the Plan at the
election of the Participant in lieu of cash Compensation pursuant to Section
4.2. With respect to any taxable year, a Participant’s Elective Deferrals is the
sum of all employer contributions made on behalf of such Participant pursuant to
an election to defer under any qualified cash or deferred arrangement (“CODA”)
described in Code Section 401(k), any salary reduction simplified employee
pension described in Code Section 408(k)(6),



Active 38842998.5    6

--------------------------------------------------------------------------------





any SIMPLE IRA plan described in Code Section 408(p) and any plan described
under Code Section 501(c)(18), and any employer contributions made on the behalf
of a Participant for the purchase of an annuity contract under Code Section
403(b) pursuant to a salary reduction agreement. Elective Deferrals shall not
include any deferrals properly distributed as excess Annual Additions pursuant
to Section 4.6(a).
1.19
“Elective Deferral Account” means the separate account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from Elective Deferrals.
Amounts in the Elective Deferral Account are nonforfeitable when made and are
subject to the distribution restrictions of Section 4.2(e).

1.20
“Eligible Employee” means any Employee, except as provided below. The following
Employees shall not be eligible to participate in this Plan:

(a)
Employees of Affiliated Employers unless such Affiliated Employers have
specifically adopted this Plan in writing.

(b)
An individual shall not be an Eligible Employee if such individual is not
reported on the payroll records of the Employer as a common law employee or is
classified as a Leased Employee. In particular, it is expressly intended that
individuals not treated as common law employees by the Employer on its payroll
records and out-sourced workers, are neither Employees nor Eligible Employees,
and are excluded from Plan participation even if a court or administrative
agency determines that such individuals are common law employees and not
independent contractors.

(c)
Unless or until otherwise provided, Employees who became Employees as the result
of a “Code Section 410(b)(6)(C) transaction” will not be Eligible Employees
until the expiration of the transition period beginning on the date of the
transaction and ending on the last day of the first Plan Year beginning after
the date of the transaction. A Code Section 410(b)(6)(C) transaction is an asset
or stock acquisition, merger, or similar transaction involving a change in the
Employer of the Employees of a trade or business that is subject to the special
rules set forth in Code Section 410(b)(6)(C).

(d)
Employees who are nonresident aliens (within the meaning of Code Section
7701(b)(1)(B)) and who receive no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)).

(e)
Employees who are paid exclusively on payrolls other than United States
payrolls, Puerto Rico Employees, and temporary employees while on a temporary
status. For Plan purposes, a temporary employee is an employee who is hired in a
temporary position. A temporary position is (i) a position which is expected by
the Employer/Affiliate to be of limited duration or (ii) for a particular
project upon the conclusion of which the employee is expected by the
Employer/Affiliate to be terminated.



Active 38842998.5    7

--------------------------------------------------------------------------------





1.21
“Employee” means any common law employee, Leased Employee or other person to the
extent that the Code treats such an individual as an employee of the Employer
for purposes of the Plan, such as (for certain purposes) any person who is
employed by an Affiliated Employer.

1.22
“Employer” means the Company and each Participating Employer.

1.23
“ESOP Allocation” shall mean the portion of each Participant’s Accounts that are
invested by the Trustee in shares of Company Stock pursuant to the direction of
the Participant under the Plan and any Matching Contributions made by the
Company pursuant to the Plan that are either made in the form of Company Stock
or cash, which is used to acquire shares of Company Stock. ESOP Allocations, if
any, are intended to constitute an employee stock ownership plan within the
meaning of Code Section 4975(e)(7) and the Trustee may invest up to one hundred
percent (100%) of the assets of all ESOP Allocations in shares of Company Stock
in accordance with the terms of the Plan.

1.24
“Excess Contributions” means, with respect to a Plan Year, the excess of
Elective Deferrals made on behalf of Participants who are Highly Compensated
Employees for the Plan Year over the maximum amount of such contributions
permitted. Excess Contributions shall be treated as an Annual Addition pursuant
to Section 1.6.

1.25
“Excess Deferrals” shall mean those Elective Deferrals of a Participant that
either (1) are made during the Participant’s taxable year and which exceed the
dollar limitation under Code Section 402(g) (including, if applicable, the
dollar limitation on Catch-Up Contributions defined in Code Section 414(v)) for
such year; or (2) are made during a calendar year and exceed the dollar
limitation under Code Section 402(g) (including, if applicable, the dollar
limitation on Catch-Up Contributions defined in Code Section 414(v)) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferrals made under this Plan and any other plan, contract or
arrangement maintained by the Employer.

1.26
“Fiduciary” means any person who (a) exercises any discretionary authority or
discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of its assets, (b)
renders investment advice for a fee or other compensation, direct or indirect,
with respect to any monies or other property of the Plan or has any authority or
responsibility to do so, or (c) has any discretionary authority or discretionary
responsibility in the administration of the Plan.

1.27
“Forfeiture” means that portion of a Participant’s Account that is not Vested,
and which becomes a Forfeiture at the time described below:

The earlier of:
(a)
the distribution of the entire Vested portion of the Participant’s Account of a
Participant who has severed employment with the Employer. For purposes of this
provision, if the Participant has a Vested benefit of zero (determined without
regard to the Participant’s Rollover Account), then such Participant shall be



Active 38842998.5    8

--------------------------------------------------------------------------------





deemed to have received a distribution of such Vested benefit as of the date on
which the severance of employment occurs, or
(b)
the last day of the Plan Year in which a Participant who has severed employment
with the Employer incurs five (5) consecutive 1-Year Breaks in Service.

In addition, the term “Forfeiture” shall also include amounts deemed to be
Forfeitures pursuant to any other provisions of this Plan. Regardless of the
preceding provisions, if a Participant is eligible to share in the allocation of
Forfeitures in the year in which the
Forfeiture would otherwise occur, then the Forfeiture will not occur until the
end of the subsequent Plan Year.
For purposes of this Plan, any Forfeiture will be disposed of in the Plan Year
in which the Forfeiture arises.
1.28
“Former Employee” means an Employee who had a severance from employment with the
Employer or an Affiliated Employer.

1.29
“415 Compensation” with respect to any Participant means such Participant’s
wages, salaries, fees for professional services and other amounts received
(without regard to whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with the Employer
maintaining the Plan to the extent that the amounts are includible in gross
income (including, but not limited to, commissions paid salesmen, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan as described in Regulation Section
1.62-2(c)) for a Plan Year.

415 Compensation shall exclude (a)(1) contributions made by the Employer to a
plan of deferred compensation to the extent that, the contributions are not
includible in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee’s gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
and (d) other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the gross income of the
Employee).
Notwithstanding the above, the determination of 415 Compensation shall be made
by:
(a)
including any Elective Deferrals, and any amount which is contributed by the
Employer at the election of the Participant pursuant to a salary reduction



Active 38842998.5    9

--------------------------------------------------------------------------------





agreement and which is not includible in the gross income of the Participant by
reason of Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or
457(b), and employee contributions described in Code Section 414(h)(2) that are
treated as Employer contributions. For this purpose, amounts not includible in
gross income under Code Section 125 shall be deemed to include any amounts not
available to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that the Participant has other health coverage,
provided the Employer does not request or collect information regarding the
Participant’s other health coverage as part of the enrollment process for the
health plan,
(b)
including Post-Severance Compensation.

Effective for Limitation Years beginning on and after July 1, 2007, amounts
listed in (A) through (E) herein, that are paid by the later of 2½ months after
a Participant’s severance from employment with the Employer or the end of the
Limitation Year that includes the date of the Participant’s severance from
employment with the Employer, shall be considered 415 Compensation. Any other
payment of compensation paid after severance of employment that is not described
in the following types of compensation is not considered compensation within the
meaning of Code Section 415(c)(3), even if payment is made within the time
period specified above.
(A)
415 Compensation shall include regular pay after severance of employment if:

(i)
The payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

(ii)
The payment would have been paid to the Participant prior to a severance from
employment if the Participant had continued in employment with the Employer.

(B)
Leave cash-outs shall be included in 415 Compensation if those amounts would
have been included in the definition of 415 Compensation if they were paid prior
to the Participant’s severance from employment with the Employer and the amounts
are for unused accrued bona fide sick, vacation, or other leave, but only if the
Participant would have been able to use the leave if employment had continued.

(C)
Deferred compensation shall be included in 415 Compensation if those amounts
would have been included in the definition of 415 Compensation if they were paid
prior to the Participant’s severance from employment with the Employer
maintaining the Plan and the amounts are received



Active 38842998.5    10

--------------------------------------------------------------------------------





pursuant to a nonqualified unfunded deferred compensation plan, but only if the
payment would have been paid if the Participant had continued in employment with
the Employer and only to the extent that the payment is includible in the
Participant’s gross income.
(D)
“Differential Pay” for any Plan Year after December 31, 2008, Compensation shall
include any “differential wage payment” as such term is defined by Code Section
3401(h)(2), that is made by the Employer to an individual who does not currently
perform services for the Employer as a result of qualified military service as
defined by Code Section 414(u)(5), to the extent those payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Employer.

(E)
Salary continuation payments for disabled participants shall not be included in
415 Compensation.

1.30
“Highly Compensated Employee” means an Employee described in Code Section 414(q)
and the Regulations thereunder, and generally means any Employee who:

(a)
was a “five percent owner” of the Employer at any time during the “determination
year” or the “look-back year.” “Five percent owner” means any person who owns
(or is considered as owning within the meaning of Code Section 318) more than
five percent (5%) of the outstanding stock of the Employer or stock possessing
more than five percent (5%) of the total combined voting power of all stock of
the Employer or, in the case of an unincorporated business, any person who owns
more than five percent (5%) of the capital or profits interest in the Employer.
ln determining percentage ownership hereunder, employers that would otherwise be
aggregated under Code Sections 414(b), (c), (m) and (o) shall be treated as
separate employers; or

(b)
for the “look-back year” had 415 Compensation from the Employer in excess of
$80,000. The $80,000 amount is adjusted at the same time and in the same manner
as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.

The “determination year” means the Plan Year for which testing is being
performed, and the “look-back year” means the immediately preceding twelve (12)
month period.
In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer constituting United States source income
within the meaning of Code Section 861(a)(3) shall not be treated as Employees.
If an Employee who is a nonresident alien has U.S. source income, that Employee
is treated as satisfying this definition if all of such Employee’s U.S. source
income from the Employer is exempt from U.S. income tax under an applicable
income tax treaty. Additionally, all Affiliated Employers shall be taken into
account as a single employer and Leased Employees within


Active 38842998.5    11

--------------------------------------------------------------------------------





the meaning of Code Sections 414(n)(2) and 414(o)(2) shall be considered
Employees unless such Leased Employees are covered by a plan described in Code
Section 414(n)(5) and are not covered in any qualified plan maintained by the
Employer. The exclusion of Leased Employees for this purpose shall be applied on
a uniform and consistent basis for all of the Employer’s retirement plans.
Highly Compensated Former Employees shall be treated as Highly Compensated
Employees without regard to whether they performed services during the
“determination year.”
1.31
“Hour of Service” means (1) each hour for which an Employee is directly or
indirectly compensated or entitled to Compensation by the Employer for the
performance of duties (these hours will be credited to the Employee for the
computation period in which the duties are performed); (2) each hour for which
an Employee is directly or indirectly compensated or entitled to compensation by
the Employer (irrespective of whether the employment relationship has
terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, lay-off, military duty or leave of
absence) during the applicable computation period (these hours will be
calculated and credited pursuant to Department of Labor regulation 2530.200b-2,
which is incorporated herein by reference); (3) each hour for which back pay is
awarded or agreed to by the Employer without regard to mitigation of damages
(these hours will be credited to the Employee for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made). The same Hours of
Service shall not be credited both under (1) or (2), as the case may be, and
under (3).

Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.
For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.
For purposes of this Section, Hours of Service will be credited for employment
with the following predecessor employers: Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC; ABB Vetco Gray; Frog AGV Systems Inc.; AIRSIS; C&C Technologies,
Inc.; and Blue Ocean Technologies, LLC.


Active 38842998.5    12

--------------------------------------------------------------------------------





1.32
“Income” means the gains or losses for the “applicable computation period”
allocable to an “excess amount”, which amount shall be determined and allocated,
at the discretion of the Administrator, using any of the methods set forth
below:

(a)
Method of allocating Income. The Administrator may use any reasonable method for
computing the Income allocable to an “excess amount” for the “applicable
computation period,” provided that the method is used consistently for all
Participants and for all corrective distributions under the Plan for the
“applicable computation period,” and is used by the Plan for allocating earnings
to a Participant’s “specific account(s).”

(b)
Alternative method of allocating Income. The Administrator may allocate Income
to an “excess amount” for the “applicable computation period” by multiplying the
earnings for the “applicable computation period” allocable to the “Employer
contributions” taken into account under the test or limitation giving rise to
such “excess amount” by a fraction, the numerator of which is the “excess
amount” for the Employee for the “applicable computation period,” and the
denominator of which is the sum of:

(1)
The “specific account(s)” balance(s) taken into account under the test or
limitation giving rise to such “excess amount” as of the beginning of the
“applicable computation period,” and

(2)
Any additional amount of such “Employer contributions” made for the “applicable
computation period” to the “specific account(s).”

(c)
For purposes of calculating the Income attributable to Excess Deferrals of
Section 4.2(h), the terms “applicable computation period”, “Employer
contributions”, “excess amount”, and “specific account(s)” will have the
following substitutions:

(1)
The taxable year of the Participant shall be substituted for the “applicable
computation period”;

(2)
Elective Deferrals shall be substituted for “Employer contributions”;

(3)
Excess Deferrals shall be substituted for “excess amount”; and

(4)
The Elective Deferral Account shall be substituted for the “specific
account(s).”

(d)
For purposes of calculating the Income attributable to Excess Contributions of
Section 4.6(b), the terms “applicable computation period”, “Employer
contributions”, “excess amount”, and “specific account(s)” will have the
following substitutions:

(1)
The Plan Year shall he substituted for the “applicable computation period”;



Active 38842998.5    13

--------------------------------------------------------------------------------





(2)
Elective Deferrals shall be substituted for “Employer contributions”;

(3)
Excess Contributions shall be substituted for “excess amount”;

(4)
The Elective Deferral Account and the QACA Account and/or the Qualified
Nonelective Contribution Account, shall be substituted for the “specific
account(s).”

1.33
“Investment Manager” means any Fiduciary described in Act Section 3(38).

1.34
“Leased Employee” means any person (other than an Employee of the recipient
Employer) who, pursuant to an agreement between the recipient Employer and any
other person or entity (“leasing organization”), has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Code Section 414(n)(6)) on a substantially full time basis for a period of
at least one year, and such services are performed under primary direction or
control by the recipient Employer. Contributions or benefits provided a Leased
Employee by the leasing organization, which are attributable to services
performed for the recipient Employer, shall be treated as provided by the
recipient Employer. Furthermore, Compensation for a Leased Employee shall only
include Compensation from the leasing organization that is attributable to
services performed for the recipient Employer.

A Leased Employee shall not be considered an employee of the recipient Employer
if: (a) such employee is covered by a money purchase pension plan providing: (1)
a non-integrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Code Section 415(c)(3), (2) immediate participation,
and (3) full and immediate vesting; and (b) leased employees do not constitute
more than twenty percent (20%) of the recipient Employer’s nonhighly compensated
work force.
1.35
“Limitation Year” means the Plan Year. However, the Company may elect a
different Limitation Year by amending the Plan. All qualified plans maintained
by the Company must use the same Limitation Year. Furthermore, unless there is a
change to a new Limitation Year, the Limitation Year will be a twelve (12)
consecutive month period. In the case of an initial Limitation Year, the
Limitation Year will be the twelve (12) consecutive month period ending on the
last day of the initial Plan Year. If the Limitation Year is amended to a
different twelve (12) consecutive month period, the new Limitation Year must
begin on a date within the Limitation Year in which the amendment is made.

1.36
“Matching Contribution” means any Employer matching contributions made at the
Employer’s discretion to the Plan based on a Participant’s Elective Deferrals
and Roth Contributions as provided for in Section 4. l(b) of this Plan.

1.37
“Matching Contribution Account” means the separate account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from Matching Contributions.

1.38
“Non-ESOP Allocation” shall mean the portion of each Participant’s Accounts that
are invested by the Trustee in investments other than shares of Company Stock
pursuant to



Active 38842998.5    14

--------------------------------------------------------------------------------





the direction of the Participant under the Plan. Non-ESOP Allocations, if any,
are intended to constitute a qualified profit sharing plan within the meaning of
Code Section 401(a) which includes a cash or deferred arrangement within the
meaning of Code Section 401(k).
1.39
“Nonhighly Compensated Employee” means any Employee who is not a Highly
Compensated Employee.

1.40
“Normal Retirement Age” means the Participant’s 55th birthday. A Participant
shall become fully Vested in the Participant’s Account upon attaining Normal
Retirement Age (if the Participant is still employed by the Employer on or after
that date).

1.41
“Normal Retirement Date” means the date a Participant attains Normal Retirement
Age.

1.42
“1-Year Break in Service” means a Period of Severance of at least 12 consecutive
months.

1.43
“Participant” means any Employee or Former Employee who has satisfied the
requirements of Sections 3.1 and 3.2 and entered the Plan and is eligible to
accrue benefits under the Plan. In addition, the term “Participant” also
includes any individual who was a Participant (as defined in the preceding
sentence) and who must continue to be taken into account under a particular
provision of the Plan (e.g., because the Participant has an Account Balance in
the Plan).

1.44
“Participant Direction Procedures” means such instructions, guidelines or
policies, the terms of which are incorporated herein, as shall be established
pursuant to Section 4.9 and observed by the Administrator and applied to
Participants who have Participant Directed Accounts.

1.45
“Participating Employer” means an entity who adopts the Plan pursuant to Section
11.1, with such adopting entities set forth on Appendix A hereto.

1.46
“Period of Service” means each twelve (12) month period of service commencing
with the Employee’s first day of employment or reemployment with the Employer or
Affiliated Employer and ending on the date a 1-Year Break in Service begins. The
first day of employment or reemployment is the first day the Employee performs
an Hour of Service. An Employee who incurs a Period of Severance of twelve (12)
months or less will also receive service-spanning credit for all such Periods of
Severance. Fractional periods of a year will be expressed in terms of days. A
Participant’s whole year Periods of Service is equal to the sum of all full and
partial periods of service, whether or not such service is continuous or
contiguous, and whether or not such service is actual service or imputed service
(under the service-spanning rule above), expressed in the number of whole years
represented by such sum.

Periods of Service with any Affiliated Employer shall be recognized.
Furthermore, Periods of Service with any predecessor employer that maintained
this Plan shall be recognized.


Active 38842998.5    15

--------------------------------------------------------------------------------





In addition, Periods of Service with Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC; ABB Vetco Gray; Frog AGV Systems Inc.; AIRSIS; C&C Technologies,
Inc. and Blue Ocean Technologies, LLC shall be recognized for purposes of
eligibility, vesting and allocations.
In the event the method of crediting service is amended from the hour-of-service
method to the elapsed-time method, an Employee will receive credit for a Period
of Service consisting of:
(a)
A number of years equal to the number of Years of Service credited to the
Employee before the computation period during which the amendment occurs; and

(b)
The greater of (1) the Periods of Service that would be credited to the Employee
under the elapsed-time method for service during the entire computation period
in which the amendment occurs or (2) the service taken into account under the
hour-of-service method as of the date of the amendment.

In addition, the Employee will receive credit for service subsequent to the
amendment commencing on the day after the last day of the computation period in
which the amendment occurs.
1.47
“Period of Severance” means a continuous period of time during which an Employee
is not employed by the Employer. Such period begins on the date the Employee
retires, quits or is discharged, or if earlier, the twelve (12) month
anniversary of the date on which the Employee was otherwise first absent from
service.

In the case of an individual who is absent from work for maternity or paternity
reasons, the twelve (12) consecutive month period beginning on the first
anniversary of the first day of such absence shall not constitute a 1-Year Break
in Service. For purposes of this paragraph, an absence from work for maternity
or paternity reasons means an absence (a) by reason of the pregnancy of the
individual, (b) by reason of the birth of a child of the individual, (c) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (d) for purposes of caring for
such child for a period beginning immediately following such birth or placement.
1.48
“Plan” means this Oceaneering Retirement Investment Plan, as amended and
restated effective January 1, 2019. and including all amendments thereto.

1.49
“Plan Year’’ means the Plan’s accounting year of twelve (12) months commencing
on January 1 of each year and ending the following December 31.

1.50
“Post-Severance Compensation” means payments made within 2½ months after
severance from employment (within the meaning of Code Section
401(k)(2)(B)(i)(I)) if they are payments that, absent a severance from
employment, would have been paid to the Employee while the Employee continued in
employment with the Employer and are regular compensation for services during
the Employee’s regular working hours,



Active 38842998.5    16

--------------------------------------------------------------------------------





compensation for services outside the Employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
compensation, and payments for accrued bona fide sick, vacation or other leave,
but only if the Employee would have been able to use the leave if employment had
continued. Any payments not described above are not considered compensation if
paid after severance from employment, even if they are paid within 2½ months
following severance from employment, except for payments to an individual who
does not currently perform services for the Employer by reason of qualified
military service (within the meaning of Code Section 414(u)) to the extent these
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering qualified military service.
1.51
“Qualified Automatic Contribution Arrangement” or “QACA” means the type of safe
harbor 401(k) plan provided for under Code Section 401(k)(13) reflected in
Section 4.1(d) of this Plan.

1.52
“QACA Account” means the separate account established and maintained by the
Administrator for each participant with respect to the Participant’s total
interest in the Plan resulting from Safe Harbor Contributions as provided for in
Section 4.1(d).

1.53
“Qualified Nonelective Contribution” means any Employer contributions to the
Plan that are designated as such or any other provision of the Plan. All such
contributions shall be allocated to the Qualified Nonelective Contribution
Account, and shall be fully vested and subject to the restrictions on
distributions from that Account.

1.54
“Qualified Nonelective Contribution Account” means the separate account
established and maintained by the Administrator for each Participant with
respect to the Participant’s total interest in the Plan resulting from Qualified
Nonelective Contributions. Amounts in the Qualified Nonelective Contribution
Account are nonforfeitable when made and are subject to the distribution
restrictions of Section 4.2(e).

1.55
“Regulation” means the Income Tax Regulations as promulgated by the Secretary of
the Treasury or a delegate of the Secretary of the Treasury, and as amended from
time to time.

1.56
“Retirement Date” means the date as of which a Participant retires for reasons
other than Disability, whether such retirement occurs on a Participant’s Normal
Retirement Date or a later date.

1.57
“Rollover Account” means the separate account established and maintained by the
Administrator for each Participant with respect to such Participant’s interest
in the Plan resulting from amounts that are rolled over from another plan or
Individual Retirement Account in accordance with Section 4.8. Amounts in the
Rollover Account are nonforfeitable when made. References to the term Rollover
Account includes a separate Roth Rollover Account, except as otherwise provided.

1.58
“Roth Contribution” means any contributions made to the Plan at the election of
the Participant in lieu of cash Compensation as “Roth Contributions” pursuant to
Section



Active 38842998.5    17

--------------------------------------------------------------------------------





4.2(c). The references to “Elective Deferrals” in the second and third sentences
in the definition of “Elective Deferrals” in Section 1.18 shall be deemed to
include a Participant’s Roth Contributions for any taxable year.
1.59
“Roth Contribution Account” means the separate account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from Roth Contributions.
Amounts in the Roth Contribution Account are nonforfeitable when made and are
subject to the distribution restrictions of Section 4.2(e).

1.60
“Roth Rollover Account” means a separate Rollover Account established and
maintained by the Administrator for each Participant with respect to such
Participant’s interest in the Plan resulting from the Participant’s Roth
Rollover Contributions.

1.61
“Roth Rollover Contributions” means a rollover from another Roth account under
an applicable retirement plan described in Code Section 402A(e)(1) by a
Participant in accordance with Section 4.8(f).

1.62
“Safe Harbor Contribution” or “QACA Safe Harbor Contribution” means the matching
contribution provided for in Section 4.1(d) of this Plan that is intended to
comply with Qualified Automatic Contribution Arrangement (QACA) provisions of
Code Section 401(k)(13).

1.63
“Shareholder-Employee” means a Participant who owns more than five percent (5%)
of the Employer’s outstanding capital stock during any year in which the
Employer elected to be taxed as a Small Business Corporation under the
applicable Code Section.

1.64
“Terminated Participant” means a person who has been a Participant, but whose
employment has been terminated other than by death, Disability or retirement.

1.65
“Top-Heavy Plan” means a plan described in Section 8.1(a).

1.66
“Top-Heavy Plan Year” means a Plan Year during which the Plan is a Top-Heavy
Plan.

1.67
“Transfer Account” means the separate account established and maintained by the
Administrator for each Participant -with respect to the Participant’s total
interest in the Plan resulting from amounts transferred to this Plan from a
direct plan-to-plan transfer in accordance with Section 4.7. To the extent that
the Plan is a direct or indirect transferee of a defined benefit or defined
contribution pension plan, then the funds transferred to this Plan from such
other plan shall be treated as funds that are subject to a life annuity form of
payment as well as the survivor annuity requirements of Code Sections 401(a)(11)
and 417. The preceding sentence does not apply to amounts rolled over into a
Participant’s Rollover Account, even if from a pension plan.

1.68
“Trustee” means the person or entity named as trustee herein or in any separate
trust forming a part of this Plan, and any successors, effective upon the
written acceptance of such person or entity to serve as Trustee.



Active 38842998.5    18

--------------------------------------------------------------------------------





1.69
“Trust Fund” means the assets of the Plan and Trust as the same shall exist from
time to time.

1.70
“Valuation Date” means the Anniversary Date and may include any other date or
dates deemed necessary or appropriate by the Administrator for the valuation of
the Participants’ Accounts during the Plan Year, which may include any day that
the Trustee, any transfer agent appointed by the Trustee or the Employer or any
stock exchange used by such agent, is open for business. Nothing in this Plan
requires or implies a uniform Valuation Date for all Accounts; thus, certain
valuation provisions that apply to an Account that is not valued on each
business day will have no application, in operation, to an Account that is
valued on each business day.

1.71
“Vested” means the nonforfeitable portion of any Account maintained on behalf of
a Participant.



Active 38842998.5    19

--------------------------------------------------------------------------------






ARTICLE II
ADMINISTRATION
2.1
POWERS AND RESPONSIBILITIES OF THE COMPANY.

(a)
Appointment of Trustee and Administrator. In addition to the general powers and
responsibilities otherwise provided for in this Plan, the Company shall be
empowered to appoint and remove the Trustee and the Administrator from time to
time as it deems necessary for the proper administration of the Plan to ensure
that the Plan is being operated for the exclusive benefit of the Participants
and their Beneficiaries in accordance with the terms of the Act, the Plan and
the Code. The Company may appoint counsel, specialists, advisers, agents
(including any nonfiduciary agent) and other persons as the Company deems
necessary or desirable in connection with the exercise of its fiduciary duties
under this Plan. The Company may compensate such agents or advisers from the
assets of the Plan as fiduciary expenses (but not including any business
(settlor) expenses of the Company), to the extent not paid by the Company.

(b)
Appointment of Investment Manager. The Company may appoint, at its option, an
Investment Manager (qualified under the Investment Company Act of 1940 as
amended), investment adviser, or other agent to provide investment direction to
the Trustee with respect to any or all of the Plan assets. Such appointment
shall be given by the Company in writing in a form acceptable to the Trustee and
shall specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.

(c)
Funding policy and method. The Company shall establish a funding policy and
method, i.e., it shall determine whether the Plan has a short run need for
liquidity (e.g., to pay benefits) or whether liquidity is a long run goal and
investment growth (and stability of same) is a more current need, or shall
appoint a qualified person to do so. The Company or its delegate shall
communicate such needs and goals to the Trustee, who shall coordinate such Plan
needs with its investment policy. The communication of such a funding policy and
method shall not, however, constitute a directive to the Trustee as to the
investment of the Trust Funds. Such funding policy and method shall be
consistent with the objectives of this Plan and with the requirements of Title I
of the Act.

(d)
Review of fiduciary performance. The Company shall periodically review the
performance of any Fiduciary or other person to whom duties have been delegated
or allocated by it under the provisions of this Plan or pursuant to procedures
established hereunder. This requirement may be satisfied by formal periodic
review by the Company or by a qualified person specifically designated by the
Company, through day-to-day conduct and evaluation, or through other appropriate
ways.

2.2
DESIGNATION OF ADMINISTRATIVE AUTHORITY. The Advisory Committee of the Company
shall be the Administrator. The Company may appoint any person,



Active 38842998.5    20

--------------------------------------------------------------------------------





including, but not limited to, the Employees of the Company, to perform the
duties of the Administrator. Any person so appointed shall signify acceptance by
filing written acceptance with the Company. Upon the resignation or removal of
any individual performing the duties of the Administrator, the Company may
designate a successor.
2.3
ALLOCATION AND DELEGATION OF RESPONSIBILITIES. If more than one person is
serving as Administrator, the responsibilities of each Administrator may be
specified by the Company and accepted in writing by each Administrator. In the
event that no such delegation is made by the Company, the Administrators may
allocate the responsibilities among themselves, in which event the
Administrators shall notify the Company and the Trustee in writing of such
action and specify the responsibilities of each Administrator. The Trustee
thereafter shall accept and rely upon any documents executed by the appropriate
Administrator until such time as the Company or the Administrators file with the
Trustee a written revocation of such designation.

2.4
POWERS AND DUTIES OF THE ADMINISTRATOR. The primary responsibility of the
Administrator is to administer the Plan for the exclusive benefit of the
Participants and their Beneficiaries, subject to the specific terms of the Plan.
The Administrator shall administer the Plan in accordance with its terms and
shall have the power and discretion to construe the terms of the Plan and to
determine all questions arising in connection with the administration,
interpretation, and application of the Plan. Benefits under this Plan will be
paid only if the Administrator decides in its discretion that the applicant is
entitled to them. Any such determination by the Administrator shall be
conclusive and binding upon all persons. The Administrator may establish
procedures, correct any defect, supply any information, or reconcile any
inconsistency in such manner and to such extent as shall be deemed necessary or
advisable to carry out the purpose of the Plan; provided, however, that any
procedure, discretionary act, interpretation or construction shall be done in a
nondiscriminatory manner based upon uniform principles consistently applied and
shall be consistent with the intent that the Plan shall continue to be deemed a
qualified plan under the terms of Code Section 401(a), and shall comply with the
terms of the Act and all regulations issued pursuant thereto. The Administrator
shall have all powers necessary or appropriate to accomplish the Administrator’s
duties under the Plan.

The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:
(a)
the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;

(b)
the authority to review and settle all claims against the Plan, including claims
where the settlement amount cannot be calculated or is not calculated in
accordance with the Plan’s benefit formula. This authority specifically permits
the Administrator to settle disputed claims for benefits and any other disputed
claims made against the Plan;



Active 38842998.5    21

--------------------------------------------------------------------------------





(c)
to compute, certify, and direct the Trustee with respect to the amount and the
kind of benefits to which any Participant shall be entitled hereunder;

(d)
to authorize and direct the Trustee with respect to all discretionary or
otherwise directed disbursements from the Trust;

(e)
to maintain all necessary records for the administration of the Plan;

(f)
to interpret the provisions of the Plan and to make and publish such rules for
regulation of the Plan as are consistent with the terms hereof;

(g)
to determine the size and type of any Contract to be purchased from any insurer,
and to designate the insurer from which such Contract shall be purchased;

(h)
to compute and certify to the Company and to the Trustee from time to time the
sums of money necessary or desirable to be contributed to the Plan;

(i)
to consult with the Company and the Trustee regarding the short and long-term
liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion (if the Trustee has such discretion) in a manner designed
to accomplish specific objectives;

(j)
to prepare and implement a procedure for notifying Participants and
Beneficiaries of their rights, if any, to elect joint and survivor annuities and
Pre-Retirement Survivor Annuities as required by the Code and Regulations
thereunder;

(k)
to prepare and implement a procedure to notify Eligible Employees that they may
elect to have a portion of their Compensation deferred or paid to them in cash;

(l)
to determine the validity of, and take appropriate action with respect to, any
qualified domestic relations order received by it; and

(m)
to assist any Participant regarding the Participant’s rights, benefits, or
elections available under the Plan.

2.5
RECORDS AND REPORTS. The Administrator shall keep a record of all actions taken
and shall keep all other books of account, records, policies, and other data
that may be necessary for proper administration of the Plan and shall be
responsible for supplying all information and reports to the Internal Revenue
Service, Department of Labor, Participants, Beneficiaries and others as required
by law.

2.6
APPOINTMENT OF ADVISERS. The Administrator, or the Trustee with the consent of
the Administrator, may appoint counsel, specialists, advisers, agents (including
nonfiduciary agents) and other persons as the Administrator or the Trustee deems
necessary or desirable in connection with the administration of this Plan,
including but not limited to agents and advisers to assist with the
administration and management of the Plan, and thereby to provide, among such
other duties as the Administrator may appoint,



Active 38842998.5    22

--------------------------------------------------------------------------------





assistance with maintaining Plan records and the providing of investment
information to the Plan’s investment fiduciaries and to Plan Participants.
2.7
PAYMENT OF EXPENSES. All reasonable expenses of administration may be paid out
of the Plan assets unless paid by the Company. Such expenses shall include any
expenses incident to the functioning of the Administrator, or any person or
persons retained or appointed by any named Fiduciary incident to the exercise of
their duties under the Plan, including, but not limited to, fees of accountants,
counsel, Investment Managers, agents (including nonfiduciary agents) appointed
for the purpose of assisting the Administrator or the Trustee in carrying out
the instructions of Participants as to the directed investment of their accounts
(if permitted) and other specialists and their agents, the costs of any bonds
required pursuant to Act Section 412, and other costs of administering the Plan.
Until paid, the expenses shall constitute a liability of the Trust Fund. In
addition, unless specifically prohibited under statute, regulation or other
guidance of general applicability, the Administrator may charge to the Account
of an individual Participant a reasonable charge to offset the cost of making a
distribution to the Participant, Beneficiary, or alternate payee under a
qualified domestic relation order, as defined in Code Section 414(p). If liquid
assets of the Plan are insufficient to cover the fees of the Trustee or the Plan
Administrator, then Plan assets shall be liquidated to the extent necessary for
such fees. In the event any part of the Plan assets becomes subject to tax, all
taxes incurred will be paid from the Plan assets. Until paid, the expenses shall
constitute a liability of the Trust Fund.

2.8
CLAIMS PROCEDURE. Claims for benefits under the Plan may be filed in writing
with the Administrator. Written notice of the disposition of a claim shall be
furnished to the claimant within ninety (90) days (forty-five (45) days if the
claim involves disability benefits) after the application is filed, or such
period as is required by applicable law or Department of Labor regulation. In
the event the claim is denied, the reasons for the denial shall be specifically
set forth in the notice in language calculated to be understood by the claimant,
pertinent provisions of the Plan shall be cited, and, where appropriate, an
explanation as to how the claimant can perfect the claim will be provided. In
addition, the claimant shall be furnished with an explanation of the Plan’s
claims review procedure.

2.9
CLAIMS REVIEW PROCEDURE. Any Employee, Former Employee, or Beneficiary of
either, who has been denied a benefit by a decision of the Administrator
pursuant to Section 2.8 shall be entitled to request the Administrator to give
further consideration to a claim by filing with the Administrator a written
request for a hearing. Such request, together with a written statement of the
reasons why the claimant believes the claim should be allowed, shall be filed
with the Administrator no later than sixty (60) days (forty-five (45) days if
the claim involves disability benefits) after receipt of the written
notification provided for in Section 2.8. The Administrator shall then conduct a
hearing within the next 60 days (forty-five (45) days if the claim involves
disability benefits), at which the claimant may be represented by an attorney or
any other representative of such claimant’s choosing and expense and at which
the claimant shall have an opportunity to submit written and oral evidence and
arguments in support of the claim. At the hearing the claimant or the claimant’s
representative shall have an opportunity to review all documents in the
possession of the Administrator which are pertinent to the claim at issue



Active 38842998.5    23

--------------------------------------------------------------------------------





and its disallowance. A final decision as to the allowance of the claim shall be
made by the Administrator within sixty (60) days (forty-five (45) days if the
claim involves disability benefits) of receipt of the appeal (unless there has
been an extension of sixty (60) days (forty-five (45) days if the claim involves
disability benefits) due to special circumstances, provided the delay and the
special circumstances occasioning it are communicated to the claimant within the
sixty (60)-day period (forty-five (45) days if the claim involves disability
benefits)). Such communication shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based. Notwithstanding the preceding, to the extent any of the time periods
specified in this Section are amended by law or Department of Labor regulation,
then the time frames specified herein shall automatically be changed in
accordance -with such law or regulation.
If the Administrator, pursuant to the claims review procedure, makes a final
written determination denying a Participant’s or Beneficiary’s benefit claim,
then in order to preserve the claim, the Participant or Beneficiary must file an
action with respect to the denied claim not later than one hundred eighty (180)
days following the date of the Administrator’s final determination, or the
Participant’s or Beneficiary’s right to bring such a legal or equitable action
will be waived. Further, a Participant or Beneficiary must exhaust all
administrative remedies set forth in Sections 2.8 and 2.9 before the Participant
or Beneficiary may bring any such legal or equitable action.




Active 38842998.5    24

--------------------------------------------------------------------------------






ARTICLE III
ELIGIBILITY
3.1
CONDITIONS OF ELIGIBILITY.

(a)
Eligibility. For all Plan purposes, any Eligible Employee who has completed a
3-month Period of Service shall be eligible to participate hereunder as of the
date such Employee has satisfied such requirements. However, any Employee who
was a Participant in the Plan prior to the Effective Date shall continue to
Participate in the Plan. Notwithstanding the foregoing, an Eligible Employee who
(i) was eligible to participate in the C&C Technologies, Inc. 401(k) Profit
Sharing Plan immediately prior to January 1, 2016 and (ii) was an Eligible
Employee as of January 1, 2016 is eligible to commence participation in the Plan
as of January 1, 2016, regardless of whether a 3-month Period of Service has
been completed as of such date.

3.2
EFFECTIVE DATE OF PARTICIPATION.

(a)
Effective date of participation. An Eligible Employee shall become a Participant
effective as of the date on which such Employee satisfies the eligibility
requirements of Section 3.1.

(b)
Recognition of other employer service. If an Eligible Employee satisfies the
eligibility requirement conditions of a specific component of the Plan by reason
of recognition of service with an entity that is not an Affiliated Employer,
then such Employee shall become a Participant in such component of the Plan as
of the day that the Plan credits such service with the entity or, if later, the
date the Employee would have otherwise entered such component of the Plan had
the service with the entity been recognized for purposes of this Plan.

(c)
Ineligible to eligible classification. If an Employee, who has satisfied the
Plan’s eligibility requirements and would otherwise have become a Participant in
the Plan, shall go from a classification of an ineligible Employee to an
Eligible Employee, such Employee shall become a Participant in the Plan on the
date such Employee becomes an Eligible Employee or, if later, the date that the
Employee would have otherwise entered the Plan had the Employee always been an
Eligible Employee.

(d)
Eligible to ineligible classification. If an Employee, who has satisfied the
Plan’s eligibility requirements and would otherwise become a Participant in the
Plan, shall go from a classification of an Eligible Employee to an ineligible
class of Employees, such Employee shall become a Participant in the Plan on the
date such Employee again becomes an Eligible Employee, or, if later, the date
that the Employee would have otherwise entered the Plan had the Employee always
been an Eligible Employee.

(e)
Termination prior to attaining eligibility. If an Employee terminates employment
prior to becoming eligible under Section 3.1 and is not reemployed before a 1-



Active 38842998.5    25

--------------------------------------------------------------------------------





Year Break in Service, then that Employee’s prior service shall be disregarded
for purposes of determining eligibility and vesting.
3.3
DETERMINATION OF ELIGIBILITY. The Administrator shall determine the eligibility
of each Employee for participation in the Plan based upon information furnished
by the Employer. Such determination shall be conclusive and binding upon all
persons, as long as the same is made pursuant to the Plan and the Act. Such
determination shall be subject to review pursuant to Section 2.9.

3.4
TERMINATION OF ELIGIBILITY. In the event a Participant shall go from a
classification of an Eligible Employee to an ineligible Employee with respect to
the Plan, then such Participant shall continue to Vest in the Plan for each
Period of Service completed while an ineligible Employee, until such time as the
Participant’s Account is forfeited or distributed pursuant to the terms of the
Plan. Additionally, the Participant’s interest in the Plan shall continue to
share in the earnings of the Trust Fund.

3.5
REHIRED EMPLOYEES AND BREAKS IN SERVICE. A Former Employee shall participate in
the Plan as of the date of reemployment, or if later, as of the date that the
Former Employee would otherwise enter the Plan pursuant to Sections 3.1 and 3.2
taking into account all service not disregarded in this subsection.

3.6
OMISSION OF ELIGIBLE EMPLOYEE; INCLUSION OF INELIGIBLE EMPLOYEE. If, in any Plan
Year, any Employee who should be included as a Participant in the Plan is
erroneously omitted and discovery of such omission is not made until after a
contribution by the Employer for the year has been made and allocated, or any
person who should not have been included as a Participant in the Plan is
erroneously included, then the Company shall apply the principles described by,
and take corrective actions consistent with, the IRS Employee Plans Compliance
Resolution System.





Active 38842998.5    26

--------------------------------------------------------------------------------






ARTICLE IV
CONTRIBUTION AND ALLOCATION
4.1
FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION. For each Plan Year, the Employer
shall contribute to the Plan:

(a)
Salary reductions. The amount that all Participants’ Compensation was reduced
pursuant to (i) Section 4.2(a), which amount shall be Elective Deferrals and/or
(ii) Section 4.2(c), which amount shall be Roth Contributions.

(b)
Matching Contributions. Each Plan Year, the Employer may, in its discretion,
make a Matching Contribution in such amount, if any, as it may determine for the
Plan Year. If the Employer chooses to make a Matching Contribution for the
period, the Employer shall determine the amount that shall be contributed on
behalf of each Participant entitled to share in this allocation and such
Matching Contribution amounts shall be allocated to the Matching Contribution
Account of each such Participant. Participants who make Elective Deferrals
and/or Roth Contributions at any time during the applicable payroll period shall
be eligible to share in the allocation of the Matching Contributions. The
Employer, at its own discretion, may declare a Matching Contribution to be
allocated to each Participant entitled to share in the allocation of such
Matching Contribution. This declaration may be stated in terms of a matching
formula, which will provide a method for determining the amount to allocate to
each Participant’s Matching Contribution Account.

(c)
Qualified Nonelective Contribution. On behalf of each Participant who is
eligible to share in the Qualified Nonelective Contribution for the Plan Year,
the Employer may make a discretionary Qualified Nonelective Contribution equal
to a uniform percentage of each eligible individual’s Compensation. Such
Qualified Nonelective Contribution shall be allocated to the Qualified
Nonelective Contribution Account.

(d)
Qualified Automatic Contribution Arrangement.

(1)
QACA Implementation. Effective for Plan Years beginning on or after January 1,
2008, the Employer maintains a Plan with automatic enrollment provisions as a
Qualified Automatic Contribution Arrangement (“QACA”). Accordingly, the Plan
will satisfy the automatic enrollment provisions of this Section regarding: (1)
the Participants subject to the QACA, as described below; (2) the Automatic
Deferral amount requirements described herein; and (3) the uniformity
requirements as described below. Except as modified herein, the Plan’s safe
harbor 401(k) plan provisions apply to this QACA. The Employer will provide Safe
Harbor Contribution in the sum of one hundred percent (100%) of a Participant’s
Elective Deferrals that do not exceed six percent (6%) of the Participant’s
Compensation, based on Elective Deferrals



Active 38842998.5    27

--------------------------------------------------------------------------------





and Compensation during the entire Plan Year, to the Participants eligible to
make Elective Deferrals.
(2)
Participants subject to the QACA. The QACA will apply the Automatic Deferral
Percentage to all Participants as elected herein. If a Participant’s Affirmative
Election expires or otherwise ceases to be in effect, the Participant will
immediately thereafter be subject to Automatic Deferrals.

(3)
QACA Automatic Deferral amount.

(A)
Automatic Deferral limits. Except as provided herein (relating to uniformity
requirements), the Plan must apply to all Participants subject to the QACA as
described herein, a uniform Automatic Deferral amount, as a percentage of each
Participant’s Compensation, which does not exceed ten percent (10%), and which
is at least the following minimum amount:

(i)
Initial period: three percent (3%) for the period that begins when the
Participant first has contributions made pursuant to a default election under
the QACA and ends on the last day of the following Plan Year;

(ii)
Third Plan Year: four percent (4%) for the third Plan Year of the Participant’s
participation in the QACA;

(iii)
Fourth Plan Year: five percent (5%) for the fourth Plan Year of the
Participant’s participation in the QACA; and

(iv)
Fifth and later Plan Years: six percent (6%) for the fifth Plan Year of the
Participant’s participation in the QACA and for each subsequent Plan Year.

For purposes of the above, the Plan will treat an Employee who for an entire
Plan Year did not have contributions made pursuant to a default election under
the QACA as not having made such contributions for any prior Plan Year.
(B)
Uniformity. The Plan satisfies the uniformity requirement if the Plan provides
an Automatic Deferral Percentage that is a uniform percentage of Compensation.
However, the Plan does not violate the uniform Automatic Deferral Percentage
merely because:

(i)
Years of participation. The Automatic Deferral Percentage varies based on the
number of plan years the Participant has participated in the Plan while the Plan
has applied QACA provisions; or



Active 38842998.5    28

--------------------------------------------------------------------------------





(ii)
No reduction from prior default percentage. The Plan does not reduce an
Automatic Deferral Percentage that, immediately prior to the QACA’s effective
date provisions was higher (for any Participant) than the Automatic Deferral
Percentage.

(iii)
Applying statutory limits. The Plan limits the Automatic Deferral amount so as
not to exceed the limits of Code Sections 401(a)(17) and 402(g) (determined
without regard to Age 50 Catch-Up Deferrals), or 415; or

(iv)
No deferrals during hardship suspension. The Plan does not apply the Automatic
Deferral during the period of suspension, under the Plan’s hardship distribution
provisions, of Participant’s right to make Elective Deferrals to the Plan
following a hardship distribution.

(v)
Disaggregated groups. The Plan applies different default percentages to
different groups if the groups can be disaggregated under Regulation Section
1.404(k)-l(b)(4) (e.g., collectively bargained employees or different employers
in a multiple employer plan).

(4)
Safe harbor notice. The Plan’s safe harbor notice provisions apply, except the
Employer must provide the initial QACA safe harbor notice sufficiently early so
that an Employee has a reasonable period after receiving the notice and before
the first Automatic Deferral to make an Affirmative Election. In addition, the
notice will state: (i) the Automatic Deferral amount that will apply in absence
of the Employee’s affirmative election; (ii) the Employee’s right to elect not
to have any Automatic Deferral amount made on the Employee’s behalf or to elect
to make Elective Deferrals in a different amount or percentage of Compensation;
and (iii) how the Plan will invest the Automatic Deferrals. However, if it is
not practicable for the notice to be provided on or before the date an Employee
becomes a Participant, then the notice nonetheless will be treated as provided
timely if it is provided as soon as practicable after that date and the Employee
is permitted to elect to defer from all types of Compensation that may be
deferred under the Plan earned beginning on that date.

(5)
Distributions. A Participant’s Account Balance attributable to QACA Safe Harbor
Contributions is subject to the distribution restrictions described in the Plan
that apply to any safe harbor contributions. If the Plan does not have
distribution provisions for safe harbor contributions, then the distribution
provisions applicable to Elective Deferrals will apply. However, QACA Safe
Harbor Contributions are not distributable on account of a Participant’s
hardship.



Active 38842998.5    29

--------------------------------------------------------------------------------





(6)
Vesting. A Participant’s Account Balance attributable to QACA Safe Harbor
Contributions is one hundred percent (100%) vested after two (2) years.
Participants will become fully vested upon their Death or Disability as defined
herein. If the Plan already defines Year of Service for purposes of vesting,
then that definition applies to this QACA vesting schedule.

(7)
Compensation. Compensation for purposes of determining the QACA Automatic
Deferral Percentage has the same meaning as Compensation with regard to Elective
Deferrals in general, and Compensation for purposes of allocating the QACA Safe
Harbor Contributions means Compensation as defined under the Plan for purposes
of safe harbor contributions.

(8)
Definitions.

(A)
Definition of Automatic Deferral. An Automatic Deferral is an Elective Deferral
that results from the operation of this Section. Under the Automatic Deferral,
the Employer automatically will reduce by the Automatic Deferral Percentage
elected in this Section the Compensation of each Participant subject to the
QACA, as specified in this Section. The Plan Administrator will cease to apply
the Automatic Deferral to a Participant who makes an Affirmative Election as
defined herein.

(B)
Definition of Automatic Deferral Percentage/Increases. The Automatic Deferral
Percentage is the percentage of Automatic Deferral which the Employer elects
herein (including any scheduled increase to the Automatic Deferral Percentage
the Employer may elect).

(C)
Effective date of QACA Automatic Deferral. The effective date of an Employee’s
Automatic Deferral will be as soon as practicable after the Employee is subject
to Automatic Deferrals under the QACA, consistent with (a) applicable law, and
(b) the objective of affording the Employee a reasonable period of time after
receipt of the notice to make an Affirmative Election (and, if applicable, an
investment election). However, in no event will the Automatic Deferral be
effective later than the earlier of (a) the pay date for the second payroll
period that begins after the date the QACA safe harbor notice (described herein)
is provided to the Employee, or (b) the first pay date that occurs at least 30
days after the QACA safe harbor notice is provided to the Employee.

(D)
Definition of Affirmative Election. An Affirmative Election is a Participant’s
election made after the QACA’s effective date not to defer any Compensation or
to defer more or less than the Automatic Deferral Percentage.



Active 38842998.5    30

--------------------------------------------------------------------------------





(E)
Effective Date of Affirmative Election. A Participant’s Affirmative Election
generally is effective as of the first payroll period which follows the payroll
period in which the Participant made the Affirmative Election. However, a
Participant may make an Affirmative Election which is effective: (a) for the
first payroll period in which he/she becomes a Participant if the Participant
makes an Affirmative Election within a reasonable period following the
Participant’s Entry Date and before the Compensation to which the Election
applies becomes currently available; or (b) for the first payroll period
following the QACA’s effective date, if the Participant makes an Affirmative
Election not later than the QACA’s effective date.

(9)
Accounts. Employer contributions made in accordance with this Section 4.1(d)
shall be treated as Safe Harbor Contributions under the Plan, but shall be
accounted for separately to the extent necessary.

(10)
Forfeitures. If the only Employer contributions under the Plan that are subject
to a vesting schedule are the Employer QACA Safe Harbor Contributions subject to
the vesting schedule elected above, then any resulting forfeitures may be used
to pay administrative expenses, and any remaining forfeitures shall be used to
reduce the Employer QACA Safe Harbor Contributions elected, or if no such
contributions are made for the Plan Year, any other Employer contribution made
for the Plan Year. If not, all Forfeitures can be used in this manner, then any
remaining Forfeitures shall be allocated as a Qualified Nonelective Contribution
in the proportion that the Compensation of each Participant eligible to make an
Elective Deferral contribution bears to the aggregate Compensation of all such
Participants.

(e)
Eligible Automatic Contribution Arrangement (“EACA”). This Plan is intended to
comply with the requirements of an EACA as established by Regulations and
accordingly will satisfy the uniformity requirements and the notice
requirements.

(1)
Uniformity requirements shall be consistent with Section 4.1 (d)(3)(B).

(2)
The EACA notice requirement shall be met by compliance with all requirement for
such type notice found in the Regulation, but the notice shall be coordinated
with the QACA Safe Harbor notice of 4.1(d)(4).

(3)
EACA Permissible Withdrawal. A Participant who has Automatic Deferrals under the
EACA may elect to withdraw all the Automatic Deferrals (and allocable earnings)
under the provisions of this Section 4.1(e)(3). Any distribution made pursuant
to this Section will be processed in accordance with normal distribution
provisions of the Plan.



Active 38842998.5    31

--------------------------------------------------------------------------------





(A)
Amount. If a Participant elects a permissible withdrawal under this Section,
then the Plan must make a distribution equal to the amount (and only the amount)
of the Automatic Deferrals made under the EACA (adjusted for allocable gains and
losses to the date of the distribution). The Plan may separately account for
Automatic Deferrals, in which case the entire account will be distributed. If
the Plan does not separately account for the Automatic Deferrals, then the Plan
must determine earnings or losses in a manner similar to the refund of excess
contributions for a failed actual deferral percentage test.

(B)
Fees. Notwithstanding the above, the Plan Administrator may reduce the
permissible distribution amount by any generally applicable fees. However, the
Plan may not charge a greater fee for distribution under this Section than
applies to other distributions. The Administrator may adopt a policy regarding
charging such fees consistent with this paragraph.

(C)
Timing. The Participant may make an election to withdraw the Automatic Deferrals
under the EACA no later than 90 days after the date of the first Automatic
Deferral under the EACA. For this purpose, the date of the first Automatic
Deferral is the date that the Compensation subject to the Automatic Deferral
otherwise would have been includible in the participant’s gross income. For this
purpose, EACAs under the Plan are aggregated, except that the mandatory
disaggregation rules of the Code Section 410(b) apply. Furthermore, a
participant’s withdrawal right is not restricted due to the Participant making
an Affirmative Election during the 90-day period.

(D)
Rehired Employees. For purposes of Section 4.1(e)(3) above, an Employee who for
an entire Plan Year did not have contributions made pursuant to a default
election under the EACA will be treated as having not had such contributions for
any prior Plan Year as well.

(E)
Effective date of the actual withdrawal election. The effective date of the
permissible withdrawal -will be as soon as practicable, but in no event later
than the earlier of (1) the pay date of the second payroll period beginning
after the election is made, or (2) the first pay date that occurs at least 30
days after the election is made. The election -will also be deemed to be an
Affirmative Election to have no Elective Deferrals made to the Plan.

(F)
Related matching contributions. The Plan Administrator will not take any
deferrals withdrawn pursuant to this section into account in computing the
contribution and allocation of matching



Active 38842998.5    32

--------------------------------------------------------------------------------





contributions. If the Employer has already allocated matching contributions to
the Participant’s account with respect to deferrals being withdrawn pursuant to
this Section, then the matching contributions, as adjusted for gains and losses,
must be forfeited. Except as otherwise provided, the Plan will use the forfeited
contributions to reduce future contributions or to reduce plan expenses.
(G)
Treatment of withdrawals. With regard to deferrals withdrawn pursuant to this
Section: (1) the Plan Administrator will disregard such deferrals in the Actual
Deferral Percentage Test (if applicable); (2) the Plan Administrator will
disregard such deferrals for purposes of the limitation on deferrals under Code
Section 402(g); (3) such deferrals are not subject to the consent requirements
of Code Section 401(a)(11) or 417. The Plan Administrator will disregard any
matching contributions forfeited under paragraph (F) in the Actual Contribution
Percentage Test (if applicable).

(4)
Compensation. Compensation for purposes of determining the amount of Automatic
Deferrals has the same meaning as Compensation with regard to Elective Deferrals
in general.

(5)
Excise tax on Excess Contributions and Excess Aggregate contributions. Any
Excess Contributions and Excess Aggregate contributions which are distributed
more than six (6) months (rather than two and one-half (2½) months) after the
end of the Plan Year will be subject to the ten percent (10%) Employer excise
tax imposed by Code Section 4979. However, effective for Plan Years beginning on
or after January 1, 2010, the preceding sentence will apply only where all
highly compensated employees and nonhighly compensated employees (both as
defined in Regulation Section 1.401(k)-2(a)(6)) are covered Employees under the
EACA for the entire Plan Year (or for the portion of the Plan Year that such
Employees are eligible Employees under the Plan within the meaning of Code
Section 410(b)).

(6)
Definitions. Definitions under this Section 4.1(e) shall be the same as provided
for in 4.1(d)(8).

(f)
Top-Heavy contribution. Additionally, to the extent necessary, the Employer
shall contribute to the Plan the amount necessary to provide the top-heavy
minimum contribution, even if it exceeds the amount that would be deductible
under Code Section 404.

(g)
Form of contribution. All contributions by the Employer shall be made in cash or
in such property as is acceptable to the Trustee.



Active 38842998.5    33

--------------------------------------------------------------------------------





4.2
PARTICIPANT’S SALARY REDUCTION ELECTION.

(a)
Deferral elections. Effective January 1, 2008, each Participant may elect to
defer from zero percent (0%) to eighty percent (80%) of Compensation which would
have been received in the Plan Year, but for the deferral election. A deferral
election (or modification of an earlier election) may not be made with respect
to Compensation which is currently available on or before the date the
Participant executed such election. For purposes of this Section, Compensation
shall be determined prior to any reductions made pursuant to Code Sections 125,
132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and employee contributions
described in Code Section 414(h)(2) that are treated as Employer contributions.

For purposes of this Section, the annual dollar limitation of Code Section
401(a)(17) ($200,000 as adjusted) shall not apply except that the Administrator
may elect to apply such limit as part of the deferral election procedures
established hereunder.
Automatic deferral election procedures. Effective January 1, 2008, in the event
a Participant does not have a salary deferral election in effect fails to make a
new affirmative deferral election, such Participant shall be deemed to have made
a pre-tax deferral election equal to three percent (3%) of Compensation per
payroll period.
The amount that is deferred by a Participant shall be subject to the limitations
of this Section, shall be an Elective Deferral, and shall be held for such
Participant in the Elective Deferral Account.
(b)
Catch-Up Contributions. Notwithstanding anything in the Plan to the contrary,
effective January 1, 2008, each Catch-Up Eligible Participant shall be eligible
to make Catch-Up Contributions during the Participant’s taxable year in
accordance with, and subject to the limitations of, Code Section 414(v). Such
Catch-Up Contributions are not subject to the limits on Annual Additions under
Code Section 415(c), are not taken into account under the limit on Elective
Deferrals under Code Section 402(g). Catch-Up Contributions may be a dollar
amount or a percentage of Compensation for each payroll period not to exceed the
applicable dollar limit under Code Section 414(v), pursuant to procedures
established by the Administrator. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Sections 401(k)(3), 401(k)(12) or 410(b), as applicable, by reason of the making
of such Catch-Up Contributions.

(c)
Qualified Roth Contributions. Effective January 1, 2016, a Participant may elect
to irrevocably designate all or a portion of his Compensation that he would
otherwise be eligible to defer as deferral elections as Roth Contributions as
provided in this Section 4.2(c). This Section 4.2(c) is intended to meet the
requirements of a “Qualified Roth Contribution Program” under Code Section 402A
and the applicable Regulations and guidance issued by the Internal Revenue
Service. A Participant’s Roth Contributions shall be in lieu of (and not in
addition



Active 38842998.5    34

--------------------------------------------------------------------------------





to) all or a portion of his Elective Deferrals contributed to the Plan for a
payroll period and shall be elected in the form and manner prescribed by the
Administrator.
Except as expressly provided in the Plan, notwithstanding any other provisions
to the contrary, for purposes of the Plan, Roth Contributions shall be
considered, treated and subject to the same requirements as Elective Deferrals,
including, but not limited to, the requirements in this Section 4.2, except
that:
(1)
A Participant may elect that zero percent (0%) to eighty percent (80%) (in whole
percentages) of his Compensation for a payroll period be treated as a Roth
Contribution; provided, however, that such amount would eligible to be
contributed as a deferral election and that the total of his Elective Deferrals
and Roth Contributions shall not exceed eighty percent (80%) of his Compensation
for any payroll period. A Participant may change his Roth Contribution
percentage or cease making Roth Contributions in the same manner as he is
permitted to make such changes for Elective Deferrals under the Plan.

(2)
Qualified Nonelective Contributions made to the Plan under Section 4.1(c) shall
be limited solely to Elective Deferrals.

(3)
If the Administrator determines that a Participant’s Elective Deferrals under
the Plan should be reduced, or may be increased, the Administrator may permit
the Participant to designate the application of such reduction or increase
between the Participant’s Roth Contribution percentage and Elective Deferral
percentage, if applicable.

(4)
If a Participant has made Roth Contributions and/or Elective Deferrals during a
Plan Year and Excess Contributions are distributable to the Participant under
Section 4.5 for such Plan Year, such Excess Contribution amounts shall be
distributed to the Participant first from the Participant’s Roth Contribution
Account and second from the Participant’s Elective Deferral Account.

(5)
For purposes of Section 6.15, if an eligible rollover distribution includes Roth
Contribution amounts, the term eligible retirement savings plan means, with
respect to such Roth Contribution amounts, a qualified trust described in Code
Section 401(a) which separately accounts for such Roth Contributions or a Roth
IRA as defined in Code Section 408A.



Active 38842998.5    35

--------------------------------------------------------------------------------





(6)
Roth Contributions shall be eligible for hardship and in-service withdrawals
under Sections 6.11 and 6.12, respectively, and loans under Section 7.4.

(7)
A Participant’s Roth Contributions, and any earnings and losses thereon, shall
be allocated to the Participant’s Roth Contribution Account and shall be held in
such account until such time as all amounts are withdrawn or distributed in
accordance with the terms of the Plan.

(8)
Provided the requirements of Code Section 402A and the applicable Regulations
and guidance issued by the Internal Revenue Service are satisfied, payment or
distribution of amounts from a Participant’s Roth Contribution Account shall be
treated as “Qualified Distributions” within the meaning of Code Section
402A(d)(2).

(9)
If a Participant has made Roth Contributions and Elective Deferrals to the Plan
during a Plan Year in which such Participant has Excess Deferrals, such Excess
Deferral amounts shall be distributed to the Participant first from the
Participant’s Roth Contribution Account and second from the Participant’s
Elective Deferral Account.

(d)
Full vesting. Each Participant’s Elective Deferral Account shall be fully Vested
at all times and shall not be subject to Forfeiture for any reason.

(e)
Distribution restrictions. Notwithstanding anything in the Plan to the contrary,
amounts (including any offset of loans) held in the Participant’s Elective
Deferral Account may not be distributed except as authorized by other provisions
of this Plan, but in no event may such amounts be distributed earlier than:

(1)
a Participant’s death, disability or other severance of employment;

(2)
a Participant’s attainment of age 59½;

(3)
the termination of the Plan without the existence at the time of Plan
termination of an alternative defined contribution plan or the establishment of
an alternative defined contribution plan by the Employer or an Affiliated
Employer within the period ending twelve (12) months after distribution of all
assets from the Plan maintained by the Employer. For this purpose, a defined
contribution plan is not treated as an alternative defined contribution plan if
the plan is an employee stock ownership plan (as defined in Code Section
4975(e)(7) or 409(a)), a simplified employee pension plan (as defined in Code
Section 408(k)), a SIMPLE IRA plan (as defined in Code Section 408(p)), a plan
or contract that satisfies the requirements of Code Section 403(b), or a plan
that is described in Code Sections 457(b) or 457(f). Furthermore, if at all
times during the 24-month



Active 38842998.5    36

--------------------------------------------------------------------------------





period beginning twelve (12) months before the date of the Plan’s termination,
fewer than two percent (2%) of the Participants in the Plan as of the date of
Plan termination are eligible under the other defined contribution plan, then
the other defined contribution plan is not an alternative defined contribution
plan. Distributions from the terminating Plan may only be made in lump sum
distributions, pursuant to and defined in Regulation Section
1.401(k)-l(d)(4)(ii); or
(4)
the proven financial hardship of a Participant, subject to the limitations of
Section 6.12.

(f)
Suspension due to hardship prior to January 1, 2019. In the event a Participant
has received a hardship distribution pursuant to Regulation Section
1.401(k)-l(d)(3)(iv)(E)(2) prior to January 1, 2019 from this Plan or any other
plan maintained by the Employer, then such Participant shall not be permitted to
elect to have Elective Deferrals contributed to the Plan for a period that ends
on the earlier of (i) six (6)-months following the date of distribution or (ii)
January 1, 2019.

(g)
Deferrals limited to Code Section 402(g) dollar limit. A Participant’s “elective
deferrals” made under this Plan and all other plans, contracts or arrangements
of the Employer maintaining this Plan during any calendar year shall not exceed
the dollar limitation. For this purpose, “elective deferrals” means, with
respect to a calendar year, the sum of all Employer contributions made on behalf
of such Participant pursuant to an election to defer under any qualified cash or
deferred arrangement as described in Code Section 401(k), any salary reduction
simplified employee pension (as defined in Code Section 408(k)(6)), any SIMPLE
IRA plan described in Code Section 408(p), any eligible deferred compensation
plan under Code Section 457, any plans described under Code Section 501(c)(18),
and any Employer contributions made on the behalf of a Participant for the
purchase of an annuity contract under Code Section 403(b) pursuant to a salary
reduction agreement. “Elective deferrals” shall not include any deferrals
properly distributed as excess “Annual Additions” pursuant to Section 4.5.
“Dollar limitation” shall mean the dollar limitation contained in Code Section
402(g) in effect for the Participant’s taxable year beginning in such calendar
year. In the case of a participant aged 50 and over by the end of the taxable
year, the “dollar limitation” described in the preceding sentence shall be
adjusted to include the amount of Elective Deferrals that may be treated as
Catch-Up Contributions. The “dollar limitation” contained in Code Section 402(g)
is $10,500 for taxable years beginning in 2000 and 2001, increasing to $11,000
for taxable years beginning in 2002 and increasing by $1,000 for each year
thereafter up to $15,000 for taxable years beginning in 2006 and later years.
After 2006 the $15,000 limit will be adjusted by the Secretary of the Treasury
for cost of-living increases under Code Section 402(g)(4). Any such adjustments
will be in multiples of $500.

(h)
Assigning Excess Deferrals to this Plan. If a Participant’s Elective Deferrals
under this Plan together with any elective deferrals (as defined in Regulation



Active 38842998.5    37

--------------------------------------------------------------------------------





Section 1.402(g)-1(b)) under another qualified cash or deferred arrangement (as
described in Code Section 401(k)), a simplified employee pension (as described
in Code Section 408(k)(6)), a simple individual retirement account plan (as
described in Code Section 408(p)), a salary reduction arrangement (within the
meaning of Code Section 3121(a)(5)(D)), or a trust described in Code Section
501(c)(18) cumulatively exceed the “dollar limitation” described in the
subsection 4.2(g) of this Section, for such Participant’s taxable year, then the
Participant may assign to this Plan any Excess Deferrals made during a taxable
year of the Participant by notifying the Administrator in writing on or before
March 1 following the close of the Participant’s taxable year, of the amount of
the Excess Deferrals to be assigned to the Plan. A Participant shall be deemed
to notify the Administrator of any Excess Deferrals that arise by taking into
account only those Elective Deferrals made to this Plan and any other plan,
contract, or arrangement of the Employer.
Notwithstanding any other provision of the Plan to the contrary, the
Administrator may direct the Trustee to distribute such Excess Deferrals, plus
any Income allocable to such Excess Deferrals, to the Participant not later than
the first April 15th following the close of the Participant’s taxable year. Such
a distribution may be made to a Participant to whose account Excess Deferrals
were assigned for the preceding year or/and who claims Excess Deferrals for such
taxable year or calendar year. Any distribution of less than the entire amount
of Excess Deferrals and Income shall be treated as a pro rata distribution of
Excess Deferrals and Income. The amount of the distribution shall not exceed the
Participant’s Elective Deferrals under the Plan for the taxable year (and any
Income allocable to such Excess Deferrals). If a distribution of Excess
Deferrals is to be made on or before the last day of the Participant’s taxable
year, then each of the following conditions must be satisfied:
(1)
the distribution must be made after the date on which the Plan received the
Excess Deferrals;

(2)
the Participant shall designate the distribution as Excess Deferrals; and

(3)
the Plan must designate the distribution as a distribution of Excess Deferrals.

Any distribution made pursuant to this Section shall be made first from
unmatched Elective Deferrals and, thereafter, from Elective Deferrals which are
matched.
Matching Contributions that relate to Excess Deferrals which are distributed
pursuant to this Section 4.2(h) shall be treated as a Forfeiture.
(i)
Segregation. Elective Deferrals made pursuant to this Section may be segregated
into a separate account for each Participant in a federally insured savings
account, certificate of deposit in a bank or savings and loan association, money
market



Active 38842998.5    38

--------------------------------------------------------------------------------





certificate, or other short-term debt security acceptable to the Trustee until
such time as the allocations pursuant to Section 4.4 have been made.
(j)
No conditions to receive Elective Deferrals. Notwithstanding anything herein to
the contrary, Participants who terminated employment for any reason during the
Plan Year shall share in the Elective Deferrals made by the Employer for the
year of termination without regard to the Hours of Service credited.

(k)
Procedures to implement Elective Deferrals and/or Roth Contributions. The
Employer and the Administrator may adopt a procedure to implement the salary
reduction elections for Elective Deferrals and Roth Contributions provided for
herein. If such procedure is adopted, then the procedure shall include (and
shall not be limited to) the following:

(1)
A Participant must make an initial salary deferral election to make Elective
Deferrals and/or Roth Contribution, or an election to receive cash in lieu of
such salary deferral election, unless the Employer has implemented an automatic
deferral election feature. If the Participant fails to make an initial salary
deferral election to make Elective Deferrals and/or Roth Contribution, or an
election to receive cash in lieu of a salary deferral election, if the automatic
deferral election applies, then such Participant may thereafter make an election
in accordance with the rules governing modifications. The Participant shall make
such an election by entering into a salary reduction agreement with the Employer
and filing such agreement with the Administrator. Such election shall initially
be effective beginning with the pay period following the acceptance of the
salary reduction agreement by the Administrator (or as soon thereafter as
practical), shall not have retroactive effect and shall remain in force until
revoked.

(2)
A Participant may modify a prior salary deferral election to make Elective
Deferrals and/or Roth Contribution at any time during the Plan Year and
concurrently make a new election by filing a notice with the Administrator (in
accordance with procedures established by the Administrator) within a reasonable
time before the pay period for which such modification is to be effective. Any
modification shall be implemented as soon as practical after being accepted by
the Administrator, shall not have retroactive effect and shall remain in force
until revoked.

(3)
A Participant may elect to prospectively revoke the Participant’s salary
reduction election in its entirety at any time during the Plan Year by providing
the Administrator with thirty (30) days written notice of such revocation (or
upon such shorter notice period as may be acceptable to the Administrator). Such
revocation shall become effective as of the beginning of the first pay period
coincident with or next following the expiration of the notice period (or as
soon thereafter as practical).



Active 38842998.5    39

--------------------------------------------------------------------------------





(4)
Any notices or required actions under Section 4.2(c) may be provided or made in
accordance with Section 10.14.

4.3
TIME OF PAYMENT OF EMPLOYER CONTRIBUTION. Unless otherwise provided by contract
or law, the Employer may make its contribution to the Plan for a particular Plan
Year at such time as the Employer, in its sole discretion, determines. If the
Employer makes a contribution for a particular Plan Year after the close of that
Plan Year, then the Employer will designate to the Administrator the Plan Year
for which the Employer is making its contribution.

4.4
ALLOCATION OF CONTRIBUTION AND USAGE OF FORFEITURES AND EARNINGS.

(a)
Separate accounting. The Administrator shall establish and maintain an account
in the name of each Participant to which the Administrator shall credit as of
each Anniversary Date, or other Valuation Date, all amounts allocated to a
particular Account of each such Participant as set forth herein.

(b)
Allocation of contributions. The Employer shall provide the Administrator with
all information required by the Administrator to make a proper allocation of the
Employer contributions for each Plan Year. Within a reasonable period of time
after the date of receipt by the Administrator of such information, the
Administrator shall allocate such contribution as follows:

(1)
Elective Deferrals. With respect to the Elective Deferrals made pursuant to
Section 4.1(a), to each Participant’s Elective Deferral Account.

(2)
Roth Contributions. With respect to the Roth Contributions made pursuant to
Section 4.1(a), to each Participant’s Roth Contribution Account.

(3)
Matching Contributions. With respect to the Matching Contribution made pursuant
to Section 4.1(b), to each Participant’s Matching Contribution Account in
accordance with Section 4.1(b).

(4)
Qualified Nonelective Contributions. With respect to the Qualified Nonelective
Contribution made pursuant to Section 4.1(c), to each Participant’s Qualified
Nonelective Contribution Account in accordance with Section 4.1(c).

The Employer may limit such Qualified Nonelective Contributions only to
Participants who are Nonhighly Compensated Employees. In addition, the Employer
may condition such Qualified Nonelective Contributions only to Participants who
have completed a Period of Service (or portion thereof) during the Plan Year
and/or who are employed on the last day of the Plan Year. Notwithstanding
anything in this subsection to the contrary, if this Plan becomes a Top-Heavy
Plan, then any top-heavy minimum required allocation that is required pursuant
to Section 4.4(g) and that is not


Active 38842998.5    40

--------------------------------------------------------------------------------





satisfied with Matching Contributions shall be made to each Non-Key Employee’s
Qualified Nonelective Contribution Account.
(5)
Qualified Automatic Contribution Arrangement Contributions. With respect to the
QACA contributions made pursuant to Section 4.1(d), to each Participant’s QACA
Account in accordance with Section 4.1(d).

(c)
Usage of Forfeitures. On or before each Anniversary Date, any Forfeitures may be
made available to reinstate previously forfeited Account balances of
Participants, and any remaining Forfeitures may be used to satisfy any
contribution that may be required pursuant to Section 3.6 or 6.10, or be used to
pay any administrative expenses of the Plan. The remaining Forfeitures, if any,
shall be allocated as a discretionary contribution under 4.1 (b).

(d)
Minimum required allocation to those not otherwise eligible to share. For any
Top-Heavy Plan Year, Employees not otherwise eligible to share in the allocation
of contributions as provided above, shall receive the minimum required
allocation of Section 4.4(g) if eligible pursuant to the provisions of Section
4.4(i).

(e)
Incoming transfers and rollovers. Participants’ transfers from other qualified
plans and rollovers deposited in the general Trust Fund shall share in any
earnings and losses (net appreciation or net depreciation) of the Trust Fund in
the same manner provided above. Each segregated account maintained on behalf of
a Participant shall be credited or charged with its separate earnings and
losses.

(f)
Delay in processing transactions. Notwithstanding anything in this Section to
the contrary, all information necessary to properly reflect a given transaction
may not be available until after the date specified herein for processing such
transaction, in which case the transaction will be reflected when such
information is received and processed. Subject to express limits that may be
imposed under the Code, the processing of any contribution, distribution or
other transaction may be delayed for any legitimate business reason or force
majeure (including, but not limited to, failure of systems or computer programs,
failure of the means of the transmission of data, the failure of a service
provider to timely receive values or prices, and the correction for errors or
omissions or the errors or omissions of any service provider). The processing
date of a transaction will be binding for all purposes of the Plan.

(g)
Minimum required allocation for Top-Heavy Plan Years. Notwithstanding the
foregoing, for any Top-Heavy Plan Year, the sum of the Employer contributions
allocated to the Account of each Employee shall be equal to at least three
percent (3%) of such Employee’s 415 Compensation (reduced by contributions and
forfeitures, if any, allocated to each Employee in any defined contribution plan
included with this Plan in a required aggregation group). However, if (1) the
sum of the Employer contributions allocated to the Participant’s Account of each
Key Employee for such Top-Heavy Plan Year is less than three percent (3%) of
each Key Employee’s 415 Compensation and (2) this Plan is not required to be



Active 38842998.5    41

--------------------------------------------------------------------------------





included in an aggregation group to enable a defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410, then the sum of the Employer
contributions allocated to the Participant’s Account of each Employee shall be
equal to the largest percentage allocated to the Account of any Key Employee.
However, in determining whether a Non-Key Employee has received the minimum
required allocation, such Non-Key Employee’s Elective Deferrals shall not be
taken into account. The minimum allocation required (to the extent required to
be nonforfeitable under Code Section 416(b)) may not be forfeited under Code
Section 411(a)(3)(B) or 411(a)(3)(D).
However, no minimum required allocation shall be required in this Plan for any
Employee who participates in another defined contribution plan subject to Code
Section 412 included with this Plan in a required aggregation group, if the
other defined contribution plan subject to Code Section 412 satisfies the
minimum required allocation.
(h)
Top-Heavy contribution allocation. For purposes of the minimum required
allocation set forth above, the percentage allocated to the Account of any Key
Employee who is a Participant shall be equal to the ratio of the sum of the
Employer contributions (excluding any Catch-Up Contributions) allocated on
behalf of such Key Employee for the Plan Year divided by the 415 Compensation
for such Key Employee for the Plan Year.

(i)
Matching contributions used to satisfy top-heavy contribution. Matching
Contributions (including ADP Test Safe Harbor Matching Contributions within the
meaning of Section 4.1) shall be taken into account for purposes of satisfying
the minimum required allocation of Code Section 416(c)(2) and the Plan. The
preceding sentence shall apply with respect to Matching Contributions under the
Plan or, if the Plan provides that the minimum required allocation shall be met
in another plan, such other plan. Matching Contributions that are used to
satisfy the minimum required allocation shall be treated as Matching
Contributions for purposes of the ACP Test and other requirements of Code
Section 401(m).

(j)
Participants eligible for top-heavy allocation. For any Top-Heavy Plan Year, the
minimum required allocation set forth above shall be allocated to the Qualified
Nonelective Contribution Account of all Employees who are Participants and who
are employed by the Employer on the last day of the Plan Year regardless of the
Employee’s level of Compensation, including Employees who have (1) failed to
complete a Period of Service; and (2) declined to make mandatory contributions
(if required) or, in the case of a cash or deferred arrangement, Elective
Deferrals to the Plan.

(k)
415 Compensation for top-heavy purposes. For the purposes of this Section, 415
Compensation will be limited to the same dollar limitations set forth in Section
1.13, adjusted in such manner as permitted under Code Section 415(d).



Active 38842998.5    42

--------------------------------------------------------------------------------





4.5
MAXIMUM ANNUAL ADDITIONS.

(a)
Maximum permissible amount. Notwithstanding the foregoing, the maximum Annual
Additions credited to a Participant’s Accounts for any Limitation Year shall
equal the lesser of:

(1)
$40,000 adjusted annually as provided in Code Section 415(d) pursuant to the
Regulations, or

(2)
one hundred percent (100%) of the Participant’s 415 Compensation for such
Limitation Year.

The percentage limitation in paragraph (2) above shall not apply to: (1) any
contribution for medical benefits (within the meaning of Code Section
419A(f)(2)) after separation from service which is otherwise treated as an
annual addition, or (2) any amount otherwise treated as an annual addition under
Code Section 415(l)(1).
For any short Limitation Year, the dollar limitation in paragraph (1) above
shall be reduced by a fraction, the numerator of which is the number of full
months in the short Limitation Year and the denominator of which is twelve (12).
(b)
Reasonable estimate permissible. Prior to determining the Participant’s actual
415 Compensation for the Limitation Year, the Employer may determine the maximum
permissible amount for a Participant on the basis of a reasonable estimation of
the Participant’s 415 Compensation for the Limitation Year, uniformly determined
for all Participants similarly situated. As soon as is administratively feasible
after the end of the Limitation Year, the maximum permissible amount for the
Limitation Year will be determined on the basis of the Participant’s actual 415
Compensation for the Limitation Year.

(c)
Excess Annual Additions defined. For purposes of this Article, the term “Excess
Annual Additions” for any Participant for a Limitation Year means a
Participant’s Annual Additions under this Plan and such other plans of the
Employer or Affiliated Employer that are in excess of the maximum permissible
amount of Section 4.5 for a Limitation Year. The Excess Annual Additions will be
deemed to consist of the Annual Additions last allocated, except that Annual
Additions attributable to a simplified employee pension will be deemed to have
been allocated first, followed by Annual Additions to a welfare benefit fund or
individual medical account, and then by Annual Additions to a plan subject to
Code Section 412, regardless of the actual allocation date.

(d)
Annual Additions can cease when maximum permissible amount reached. If the
Employer contribution that would otherwise be contributed or allocated to the
Participant’s Accounts would cause the Annual Additions for the Limitation Year
to exceed the maximum permissible amount, then the amount that would otherwise
be contributed or allocated will be reduced so that the Annual Additions for the
Limitation Year will equal the maximum permissible amount, and any



Active 38842998.5    43

--------------------------------------------------------------------------------





such amounts which would have been allocated to such Participant may be
allocated to other Participants.
(e)
Aggregation and Disaggregation of Plans.

(1)
For purposes of applying the limitations of Code Section 415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor employer”) under which the
participant receives annual additions are treated as one defined contribution
plan. The “Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code Sections 414(b), (c), (m) or (o)), except that for
purposes of this Section, the determination shall be made by applying Code
Section 415(h), and shall take into account tax-exempt organizations under
Regulation Section 1.414(c)-5, as modified by Regulation Section
1.415(a)-1(f)(1). For purposes of this Section:

(A)
A former Employer is a “predecessor employer” with respect to a participant in a
plan maintained by an Employer if the Employer maintains a plan under which the
participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer. For this purpose, the formerly affiliated plan rules in Regulation
Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor Employer
constituted a single employer under the rules described in Regulation Section
1.415(a)-1(f)(1) and (2) immediately prior to the cessation of affiliation (and
as if they constituted two, unrelated employers under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the cessation of
affiliation) and cessation of affiliation was the event that gives rise to the
predecessor employer relationship, such as transfer of benefits or plan
sponsorship.

(B)
With respect to an Employer of a participant, a former entity that antedates the
Employer is a “predecessor employer” with respect to the participant if, under
the facts and circumstances, the employer constitutes a continuation of all or a
portion of the trade or business of the former entity.

(2)
Break-up of an affiliate employer or an affiliated service group. For purposes
of aggregating plans for Code Section 415, a “formerly affiliated plan” of an
employer is taken into account for purposes of applying the Code Section 415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the “cessation of affiliation.” For
purposes of this paragraph, a “formerly affiliated plan” of an employer is a
plan that, immediately prior to the cessation of affiliation,



Active 38842998.5    44

--------------------------------------------------------------------------------





was actually maintained by one or more of the entities that constitute the
employer (as determined under the employer affiliation rules described in
Regulation Section l .415(a)-1(f)(1) and (2)), and immediately after the
cessation of affiliation, is not actually maintained by any of the entities that
constitute the employer (as determined under the employer affiliation rules
described in Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a “cessation of affiliation” means the event that causes an entity to
no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in Regulation Section
1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a controlled
group), or that causes a plan to not actually be maintained by any of the
entities that constitute the employer under the employer affiliation rules of
Regulation Section 1.415(a)-1(f)(1) and (2) (such as a transfer of plan
sponsorship outside of a controlled group).
(3)
Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code Section 415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the
requirements of Code Section 415 with respect to a participant’s account after
the date on which the plans are required to be aggregated.

(f)
413(c) Plan. If this is a plan described in Code Section 413(c) (other than a
plan described in Code Section 414(f)), then all of the benefits or
contributions attributable to a Participant from all of the Employers
maintaining this Plan shall be taken into account in applying the limits of this
Section with respect to such Participant. Furthermore, in applying the
limitations of this Section with respect to such a Participant, the total 415
Compensation received by the Participant from all of the Employers maintaining
the Plan shall be taken into account.

(g)
(1)    DC Plans with same/different Anniversary Dates. If a Participant
participates in more than one defined contribution plan maintained by the
Employer that have different Anniversary Dates, then the maximum permissible
amount under this Plan shall equal the maximum permissible amount for the
Limitation Year minus any Annual Additions previously credited to such
Participant’s Accounts during the Limitation Year.

(2)
If a Participant participates in both a defined contribution plan subject to
Code Section 412 and a defined contribution plan not subject to Code Section 412
maintained by the Employer which have the same Anniversary Date, then Annual
Additions will be credited to the Participant’s Accounts under the defined
contribution plan subject to Code Section 412 prior to crediting Annual
Additions to the Participant’s Accounts under the defined contribution plan not
subject to Code Section 412.



Active 38842998.5    45

--------------------------------------------------------------------------------





(3)
If a Participant participates in more than one defined contribution plan not
subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, then the maximum permissible amount under this Plan shall
equal the product of (A) the maximum permissible amount for the Limitation Year
minus any Annual Additions previously credited under subparagraphs (1) or (2)
above, multiplied by (B) a fraction (i) the numerator of which is the Annual
Additions which would be credited to such Participant’s Accounts under this Plan
without regard to the limitations of Code Section 415 and (ii) the denominator
of which is such Annual Additions for all plans described in this subparagraph.

4.6
ADJUSTMENT FOR EXCESS ANNUAL ADDITIONS.

(a)
Disposal of Excess Annual Additions. Allocation of Annual Additions to a
Participant’s Account for a Limitation Year generally will cease in accordance
with Section 4.5(d) once the maximum permissible amount of Section 4.5 has been
reached for such Limitation Year. However, if, as a result of a reasonable error
in estimating a Participant’s Compensation, a reasonable error in determining
the amount of Elective Deferrals (within the meaning of Code Section 402(g)(3))
that may be made with respect to any Participant with respect to the maximum
permissible amount of Section 4.5 or other facts and circumstances to which
Regulation Section 1.415-6(b)(6) shall be applicable, the Annual Additions under
this Plan would cause Excess Annual Additions for any Participant, then the
Excess Annual Additions will be corrected in accordance with EPCRS as set forth
in Revenue Procedure 2013-12 or any superseding guidance, including, but not
limited to the preamble of the final Section 415 Regulations.

(b)
Section 415 suspense account defined. For purposes of this Section, the term
“Section 415 suspense account” means an unallocated account equal to the sum of
Excess Annual Additions for all Participants in the Plan during the Limitation
Year.

4.7
PLAN-TO-PLAN TRANSFERS (OTHER THAN ROLLOVERS) FROM QUALIFIED PLANS.

(a)
Transfers into this Plan. With the consent of the Administrator (such consent
must be exercised in a nondiscriminatory manner and applied uniformly to all
Participants), amounts may be transferred (within the meaning of Code Section
414(l)) to this Plan from other tax qualified plans under Code Section 401(a),
provided that the plan from which such funds are transferred permits the
transfer to be made and the transfer will not jeopardize the tax exempt status
of the Plan or Trust or create adverse tax consequences for the Employer. Prior
to accepting any transfers to which this Section applies, the Administrator may
require satisfactory evidence that the amounts to be transferred meet the
requirements of this Section. The transferred amounts shall be allocated to the
Transfer Account of the Participant.



Active 38842998.5    46

--------------------------------------------------------------------------------





At the time of the transfer, the nonforfeitable percentage of the funds under
the transferor plan shall apply, but thereafter shall increase (if applicable)
for each Period of Service that the Participant completes after such transfer in
accordance with the Vesting provisions of this Plan applicable to the type of
Account represented by the transferred funds (e.g., transferred nonelective
funds will be subject to the vesting schedule applicable to Nonelective
Contributions under this Plan). If the vesting schedule applicable to a
Transferred Account changes as a result of this paragraph, such change will be
treated as an amendment to the vesting schedule for each affected Participant.
(b)
Accounting of transfers. The Transfer Account of a Participant shall be held by
the Trustee pursuant to the provisions of this Plan and may not be withdrawn by,
or distributed to the Participant, in whole or in part, except as provided in
paragraph (d) of this Section. The Trustee shall have no duty or responsibility
to inquire as to the propriety of the amount, value or type of assets
transferred, nor to conduct any due diligence with respect to such assets;
provided, however, that such assets are otherwise eligible to be held by the
Trustee under the terms of this Plan.

(c)
Restrictions on elective deferrals. Except as permitted by Regulations
(including Regulation Section 1.411(d)-4), amounts attributable to elective
deferrals (as defined in Regulation Section 1.401(k)-6), including amounts
treated as elective deferrals, which are transferred from another qualified plan
in a plan-to-plan transfer (other than a direct rollover) shall be subject to
the distribution limitations provided for in Code Section 401(k)(2) and the
Regulations.

(d)
Distribution of Transfer Account. At Normal Retirement Date, or such other date
when the Participant or the Participant’s Beneficiary shall be entitled to
receive benefits, the Transfer Account of a Participant shall be used to provide
additional benefits to the Participant or the Participant’s Beneficiary. Any
distributions of amounts held in the Transfer Account shall be made in a manner
which is consistent with and satisfies the provisions of Sections 6.5 and 6.6
and 6.14, including, but not limited to, all notice and consent requirements of
Code Sections 417 and 411(a)(11) and the Regulations thereunder. Furthermore,
the Transfer Account shall be considered as part of a Participant’s benefit in
determining whether an involuntary cash-out of benefits may be made without
Participant consent.

(e)
Segregation. The Administrator may direct that Employee transfers made after a
Valuation Date be segregated into a separate account for each Participant until
such time as the allocations pursuant to this Plan have been made, at which time
they may remain segregated or be invested as part of the general Trust Fund or
be directed by the Participant pursuant to Section 4.9.

(f)
Protected benefits. Notwithstanding anything herein to the contrary, a transfer
directly to this Plan from another qualified plan (or a transaction having the
effect of such a transfer) shall only be permitted if it will not result in the
elimination or



Active 38842998.5    47

--------------------------------------------------------------------------------





reduction of any “Section 411(d)(6) protected benefit” as described in Section
7.1(e).
(g)
Separate Accounts. With respect to each Participant’s Transfer Account, separate
sub-accounts shall be maintained to the extent necessary to carry out the
provisions of this Plan.

4.8
ROLLOVERS FROM OTHER PLANS.

(a)
Acceptance of rollovers into the Plan. With the consent of the Administrator
(such consent must be exercised in a nondiscriminatory manner and applied
uniformly to all Participants), the Plan may accept a rollover by Participants,
excluding Participants who are no longer employed as an Employee, provided the
rollover will not jeopardize the tax-exempt status of the Plan or create adverse
tax consequences for the Employer. The rollover amounts shall be allocated to
the Rollover Account of the Participant. The Rollover Account of a Participant
shall be one hundred percent (100%) Vested at all times and shall not be subject
to Forfeiture for any reason. In addition, the Plan may accept rollovers of
participant loans of Participants who had a loan from one of the plans of the
companies listed in the third paragraph of Section 1.46 and who became Employees
in connection with a transaction with such companies.

(b)
Treatment of Rollover Account in the Plan. The Rollover Account shall be held by
the Trustee pursuant to the provisions of this Plan and may not be withdrawn by,
or distributed to the Participant, in whole or in part, except as provided in
paragraph (c) of this Section. The Trustee shall have no duty or responsibility
to inquire as to the propriety of the amount, value or type of assets
transferred, nor to conduct any due diligence with respect to such assets;
provided, however, that such assets are otherwise eligible to be held by the
Trustee under the terms of this Plan.

(c)
Distribution of rollovers. At such date when the Participant or the
Participant’s Beneficiary shall be entitled to receive benefits, the Rollover
Account of a Participant shall be used to provide additional benefits to the
Participant or the Participant’s Beneficiary. Furthermore, amounts in the
Participant’s Rollover Account shall be considered as part of a Participant’s
benefit in determining whether the $5,000 threshold has been exceeded for
purposes of the timing or form of payments under the Plan as well as for the
Participant consent requirements. Any distributions of amounts that are held in
the Rollover Account shall be made in a manner which is consistent with and
satisfies the provisions of Sections 6.5 and 6.15, including, but not limited
to, all notice and consent requirements of Code Sections 417 and 411(a)(11) and
the Regulations thereunder.

(d)
Limits on accepting rollovers. Prior to accepting any rollovers to which this
Section applies, the Administrator may require the Employee to provide evidence
that the amounts to be rolled over to this Plan meet the requirements of this



Active 38842998.5    48

--------------------------------------------------------------------------------





Section. The Company may instruct the Administrator, operationally and on a
nondiscriminatory basis, to limit the source of rollovers that may be accepted
by the Plan.
(e)
Rollovers maintained in a separate account. The Administrator may direct that
rollovers received after a Valuation Date be segregated into a separate account
for each Participant until such time as the allocations pursuant to this Plan
have been made, at which time they may remain segregated or be invested as part
of the general Trust Fund or be directed by the Participant pursuant to Section
4.9.

(f)
Requirements for Roth Rollover Contributions. The Plan will accept a Roth
Rollover Contribution to a Roth Rollover Account under this Plan if it is a
direct rollover from another Roth elective deferral account under an applicable
retirement plan described in Code Section 402A(e)(1) and only to the extent the
rollover is permitted under the rules of Code Section 402(c). The Administrator,
in its discretion, shall determine in every instance whether the foregoing
criteria have been met prior to acceptance of any such contribution. The
Administrator may request of the Eligible Employee any documents or evidence it
deems necessary and may seek the advice of counsel to assist it in making such a
determination. Roth Rollover Contributions shall be paid to the Trustee in cash
or such other form of payment as may be approved by the Administrator in its
discretion. A Roth Rollover Contribution shall be delivered to the Trustee as
soon as practicable, but in no event later than 60 days after the amount thereof
was received by the Eligible Employee. The Administrator or its delegate shall
establish a Roth Rollover Account on behalf of the Eligible Employee to record
the amount of his Roth Rollover Contribution. An Eligible Employee’s Roth
Rollover Account shall be one hundred percent (100%) Vested at all times and
shall not be subject to Forfeiture for any reason.

(g)
Definitions. For purposes of this Section, the following definitions shall
apply:

(1)
The term “rollover” means: (i) pre-tax amounts transferred to this Plan directly
from another “eligible retirement plan;” (ii) pre-tax distributions received by
an Employee from other “eligible retirement plans” which are eligible for
tax-free rollover to an “eligible retirement plan” and which are transferred by
the Employee to this Plan within sixty (60) days following receipt thereof;
(iii) any other pre-tax amounts which are eligible to be rolled over to this
Plan pursuant to the Code; and (iv) Roth 401(k) contributions transferred to
this Plan directly from another “eligible retirement plan.” Rollovers to the
Plan may not include after-tax contributions (other than Roth Rollover
Contributions as provided in Section 4.8).

(2)
The term “eligible retirement plan” means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b) (other than an endowment contract), a qualified trust (an
employees’ trust described in Code Section



Active 38842998.5    49

--------------------------------------------------------------------------------





401(a) which is exempt from tax under Code Section 501(a)), an annuity plan
described in Code Section 403(a), an eligible deferred compensation plan
described in Code Section 457(b) which is maintained by an eligible employer
described in Code Section 457(e)(1)(A), and an annuity contract described in
Code Section 403(b).
4.9
PARTICIPANT DIRECTED INVESTMENTS.

(a)
Directed Investments allowed. Participants may, subject to a procedure
established by the Administrator (the Participant Direction Procedures) and
applied in a uniform nondiscriminatory manner, direct the Trustee, in writing
(or in such other form which is acceptable to the Trustee), to invest their
entire Accounts in specific assets, specific funds or other investments
permitted under the Plan and the Participant Direction Procedures. Participants
may also invest up to one hundred percent (100%) of their Accounts in Company
Stock through the ESOP as detailed in Article IX. The portions of the interest
of any Participant so directing as described in this Section 4.9 will thereupon
be considered a Participant’s Directed Account. For the avoidance of doubt, it
is the intent of the Employer that Participants (and Beneficiaries) be able to
invest all or a portion of their Accounts in Company Stock through the ESOP and
the Administrator shall not be permitted to amend, restrict or take other
actions to the contrary that would frustrate such clear settlor’s intent of the
Employer.

(b)
Establishment of Participant Direction Procedures. The Administrator will
establish Participant Direction Procedures, to be applied in a uniform and
nondiscriminatory manner, setting forth the permissible investment options under
this Section, how often changes between investments may be made, and any other
limitations and provisions that the Administrator may impose on a Participant’s
right to direct investments.

(c)
Administrative discretion. The Administrator may, in its discretion, include or
exclude by amendment or other action from the Participant Direction Procedures
such instructions, guidelines or policies as it deems necessary or appropriate
to ensure proper administration of the Plan, and may interpret the same
accordingly.

(d)
Allocation of earnings. As of each Valuation Date, all Participant Directed
Accounts shall be charged or credited with the net earnings, gains, losses and
expenses as well as any appreciation or depreciation in the market value using
publicly listed fair market values when available or appropriate as follows:

(1)
to the extent that the assets in a Participant’s Directed Account are accounted
for as pooled assets or investments, the allocation of earnings, gains and
losses of each Participant’s Directed Account shall be based upon the total
amount of funds so invested in a manner proportionate to the Participant’s share
of such pooled investment; and



Active 38842998.5    50

--------------------------------------------------------------------------------





(2)
to the extent that the assets in the Participant’s Directed Account are
accounted for as segregated assets, the allocation of earnings, gains and losses
from such assets shall be made on a separate and distinct basis.

(e)
Plan will follow investment directions. Investment directions will be processed
as soon as administratively practicable after proper investment directions are
received from the Participant. No guarantee is made by the Plan, Employer,
Administrator or Trustee that investment directions will be processed on a daily
basis, and no guarantee is made in any respect regarding the processing time of
an investment direction. Notwithstanding any other provision of the Plan, the
Company, Administrator or Trustee reserves the right to not value an investment
option on any given Valuation Date for any reason deemed appropriate by the
Company, Administrator or Trustee. Furthermore, the processing of any investment
transaction may be delayed for any legitimate business reason or force majeure
(including, but not limited to, failure of systems or computer programs, failure
of the means of the transmission of data, the failure of a service provider to
timely receive values or prices, and correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan and considered the
applicable Valuation Date for an investment transaction.

(f)
Other documents. Any information regarding investments available under the Plan,
to the extent not required to be described in the Participant Direction
Procedures, may be provided to the Participant in one or more written documents
(or in any other form including, but not limited to, electronic media) which are
separate from the Participant Direction Procedures and are not thereby
incorporated by reference into this Plan.

(g)
Instructions, guidelines or policies. The Administrator may, in its discretion,
include or exclude by amendment or other action from the Participant Direction
Procedures such instructions, guidelines or policies as it deems necessary or
appropriate to ensure proper administration of the Plan, and may interpret the
same accordingly, subject to, and continent with, Section 4.9(a) with respect to
Company Stock through the ESOP.

4.10
QUALIFIED MILITARY SERVICE. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service will be provided in accordance
with Code Section 414(u). Furthermore, loan repayments may be suspended under
this Plan as permitted under Code Section 414(u)(4).

In addition, any contributions, benefits and service credit required to comply
with the Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART Act) shall
be conferred upon an eligible Participant or Beneficiary.
For years beginning after December 31, 2008, (a) an individual receiving a
differential wage payment (if provided by the Employer), as defined by Code
Section 3401(h)(2), shall be treated as an Employee of the Employer making the
payment, (b) the differential


Active 38842998.5    51

--------------------------------------------------------------------------------





wage payment shall be treated as compensation, and (c) the Plan shall not be
treated as failing to meet the requirements of any provision described in Code
Section 414(u)(1)(C) by reason of any contribution or benefit which is based on
the differential wage payment.
In the case of a Disability occurring on or after January 1, 2007, if a
Participant suffers a Disability while performing qualified military service (as
defined in Code Section 414(u)), the Participant shall be entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed employment on the day immediately preceding the date of Disability and
then terminated employment on the date of Disability.
In the case of a death occurring on or after January 1, 2007, if a Participant
dies while performing qualified military service (as defined in Code Section
414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed
employment on the day immediately preceding the date of death and then
terminated employment on the date of death.
In the case of a Participant who performs service in the uniformed services (as
defined in Code Section 414(u)(12)(B)) on active duty for a period of more than
30 days, the Participant will be deemed to have a severance from employment
solely for purposes of eligibility for distribution of amounts not subject to
Code Section 412. However, the Plan will not distribute such a Participant’s
account on account of this deemed severance unless the Participant specifically
elects to receive a benefit distribution hereunder. If a Participant elects to
receive a distribution on account of this deemed severance, then the individual
may not make an elective deferral or employee contribution during the 6-month
period beginning on the date of the distribution. If a Participant would be
entitled to a distribution on account of a deemed severance, and a distribution
on account of another Plan provision (such as a qualified reservist
distribution), then the other Plan provision will control and the 6-month
suspension will not apply.
4.11
FAMILY AND MEDICAL LEAVE ACT REQUIREMENTS. Notwithstanding any other provisions
of the Plan, in the case of an Employee who takes family or medical leave as an
eligible employee of a covered employer under the provisions of the Family and
Medical Leave Act of 1993 (FMLA), any period of FMLA leave shall be treated as
continued Service for purposes of eligibility to participate in the Plan and
Credited Service for vesting purposes under the Plan, to the extent required by
applicable law.





Active 38842998.5    52

--------------------------------------------------------------------------------






ARTICLE V
VALUATIONS
5.1
VALUATION OF THE TRUST FUND. The Administrator shall direct the Trustee, as of
each Valuation Date, to determine the net worth of the assets comprising the
Trust Fund as it exists on the Valuation Date. In determining such net worth,
the Trustee shall value the assets comprising the Trust Fund at their fair
market value as of the Valuation Date and shall deduct all expenses for which
the Trustee has not yet obtained reimbursement from the Employer or the Trust
Fund. The Trustee may update the value of any shares held in the Participant
Directed Account by reference to the number of shares held by that Participant,
priced at the market value as of the Valuation Date.

5.2
METHOD OF VALUATION. In determining the fair market value of securities held in
the Trust Fund which are listed on a registered stock exchange, the
Administrator shall direct the Trustee to value the same at the prices they were
last traded on such exchange preceding the close of business on the Valuation
Date. If such securities were not traded on the Valuation Date, or if the
exchange on which they are traded was not open for business on the Valuation
Date, then the securities shall be valued at the prices at which they were last
traded prior to the Valuation Date. Any unlisted security held in the Trust Fund
shall be valued at its bid price next preceding the close of business on the
Valuation Date, which bid price shall be obtained from a registered broker or an
investment banker. In determining the fair market value of assets other than
securities for which trading or bid prices can be obtained, the Trustee may
appraise such assets itself, or in its discretion, employ one or more appraisers
for that purpose and rely on the values established by such appraiser or
appraisers.





Active 38842998.5    53

--------------------------------------------------------------------------------






ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS
6.1
DETERMINATION OF BENEFITS UPON RETIREMENT. Every Participant may terminate
employment with the Employer and retire for the purposes hereof on the
Participant’s Normal Retirement Date. However, a Participant may postpone the
termination of employment with the Employer to a later date, in which event the
participation of such Participant in the Plan, including the right to receive
allocations pursuant to Section 4.4, shall continue until such Participant’s
Late Retirement Date. Upon a Participant’s Retirement Date, or as soon
thereafter as is practicable, the Administrator shall direct the distribution,
at the election of the Participant, of the Participant’s Vested interest in the
Plan in accordance with Section 6.5.

6.2
DETERMINATION OF BENEFITS UPON DEATH.

(a)
Distributable amount. In the event of the death of a Participant or Terminated
Participant prior to the complete distribution of the Participant’s Account, the
amount of the death benefit on his behalf shall be one hundred percent (100%) of
the Vested portion of the Participant’s Account, determined on the Valuation
Date immediately preceding the date of the Participant’s death, increased by any
contributions and earnings allocated after such Valuation Date, and reduced by
any payments or withdrawals made from such accounts since such preceding
Valuation Date.

(b)
Vesting on death. An active Participant shall be one hundred percent (100%)
Vested in the Participant’s Account upon death.

(c)
Forms of distribution. The death benefit shall be subject to the general benefit
provisions of Article VI hereof. Except as provided in Section 7.2(b), the
benefit shall be paid in a single sum, or in such other optional form as may be
elected by the Participant or Beneficiary, as the case may be, under Section 6.1
hereof, to the designated Beneficiary of the deceased Participant as soon as
practicable after the last day of the Plan Year during which such death occurs;
provided, however, that upon the Beneficiary’s request, the commencement date of
any benefits payable to a Beneficiary shall be as soon as practicable following
the date such death occurs.

(d)
Beneficiary designation. Subject to the rights of a surviving Spouse described
herein, each Participant or Terminated Participant shall have the right to
designate the Beneficiary to receive the death benefit on his behalf, and to
revoke any such designation. Each such designation, or revocation thereof, shall
be evidenced by a written instrument filed with the Administrator and signed by
the Participant or Terminated Participant. Unless the conditions which follow
for the designation of a Beneficiary other than the Spouse are satisfied, the
Beneficiary of a Participant or Terminated Participant who is married on the
date of his death shall be the surviving Spouse, whether or not so designated in
the written instrument filed



Active 38842998.5    54

--------------------------------------------------------------------------------





with the Administrator and even if no such instrument is filed. Designation of a
Beneficiary other than the Spouse shall be valid only if either:
(1)
the Spouse consents in writing to such designation, acknowledging the effect
thereof, witnessed by a notary public or Plan representative;

(2)
the Terminated Participant or Participant, although married at the time of the
designation, is ultimately not survived by his Spouse; or

(3)
the surviving Spouse cannot be located.

Such spousal consent obtained pursuant to (i) shall be irrevocable. If the
Participant or Terminated Participant is survived by a Spouse other than the
Spouse who consented to designation of another as Beneficiary, the consent of
the former Spouse shall be ineffective.
If no designation of Beneficiary is on file with the Administrator at the time
of the death of a Participant or Terminated Participant, or if such designation
is not effective for any reason, then the Administrator shall direct the Trustee
to pay the Participant’s Account balance in accordance with the following
hierarchy:
(1)
The Participant’s surviving spouse;

(2)
and if no surviving spouse exists, to The Participant’s children (including
adopted children) in equal shares by right of representation (one share for each
living child and one share for each child who predeceases the Participant with
living descendants);

(3)
and if none to The Participant’s surviving parents, in equal shares;

(4)
and if none to The Participant’s estate.

A divorce decree shall revoke a Participant’s designation of his spouse (or
former spouse) as Beneficiary, unless the divorce decree or a qualified domestic
relations order provides otherwise.
6.3
DISABILITY RETIREMENT BENEFITS. In the event the Administrator determines that a
Participant incurs Disability while still an Employee, such Participant shall be
entitled to one hundred percent (100%) of the Participant’s Account, determined
on the Valuation Date immediately preceding the date of his Disability,
increased by any contributions and earnings allocated after such Valuation Date,
and reduced by any payments or withdrawals made from such accounts since such
preceding Valuation Date.

Any benefits due a disabled Participant from the Participant’s Personal Account
shall be paid or applied for his benefit subject to the general benefit
provisions of Article VI hereof; provided, however, that, if the Participant so
elects, the commencement date of any benefits payable to such a Participant may
be as soon as practicable following the date such Disability occurs and prior to
the Participant’s Normal Retirement Date.


Active 38842998.5    55

--------------------------------------------------------------------------------





In the event of the death of the Participant subsequent to the date his
Disability occurred and prior to the commencement of his disability benefits
hereunder, the amount payable on behalf of such Participant shall be paid as a
death benefit as provided otherwise in this article.
6.4
DETERMINATION OF BENEFITS UPON TERMINATION.

(a)
Payment on termination of employment. If a Participant’s employment with the
Employer is terminated for any reason other than death, Disability or
retirement, then such Participant shall be entitled to such benefits as are
provided hereinafter pursuant to this Section 6.4.

Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in a distributable event had the
Terminated Participant remained in the employ of the Employer (upon the
Participant’s death, Disability or Normal Retirement). However, at the election
of the Participant, the Administrator shall direct the distribution of all or a
portion (no less than $1,000) of the Vested portion of the Terminated
Participant’s Account as soon as administratively feasible after termination of
employment. Any distribution under this paragraph shall be made in a manner
which is consistent with and satisfies the provisions of Section 6.5, including,
but not limited to, all notice and consent requirements of Code Sections 417 and
411(a)(11) and the Regulations thereunder.
For purposes of this Section 6.4, if the value of a Terminated Participant’s
Vested benefit is zero, the Terminated Participant shall be deemed to have
received a distribution of such Vested benefit.
(b)
Vesting schedule. The Vested portion of the Account of any Participant
attributable to Employer contributions shall be a percentage of the total amount
credited to the Participant’s Accounts determined on the basis of the
Participant’s number of whole year Periods of Service according to the following
schedule(s):

(1)
The Elective Deferral Account, Roth Contribution Account and the Qualified
Nonelective Contribution Account shall be one hundred percent (100%) Vested
regardless of a Participant’s number of whole year Periods of Service.

(2)
The Vested portion of the Safe Harbor Contribution made to the QACA Account
under Section 4.1(d) shall be determined in accordance with the following
vesting schedule:

Vesting Schedule
Periods of Service
Percentage
Less than 2
0%
2
100%



Active 38842998.5    56

--------------------------------------------------------------------------------





(3)
The Vested portion of the employer matching contribution account of a
Participant under the C&C Technologies, Inc. 401(k) Profit Sharing Plan that was
transferred to the Plan effective as of January 1, 2016 (“C&C Plan Matching
Contributions”), as reflected in a Participant’s Transfer Account, shall be
determined in accordance with the following vesting schedule:

Vesting Schedule
Periods of Service
Percentage
Less than 2
0%
2
3
4
5
6
20%
40%
60%
80%
100%

Any portion of a Participant’s C&C Plan Matching Contributions that are
forfeited shall be Forfeitures subject to the applicable provisions of the Plan
governing the treatment of Forfeitures.
(c)
No reduction in Vested percentage due to change in vesting schedule.
Notwithstanding the vesting schedule above, the Vested percentage of a
Participant’s Account shall not be less than the Vested percentage attained as
of the Effective Date (or, if later, the adoption date of this amendment and
restatement of the Plan).

(d)
Time of application of vesting schedule liberalization. In the absence of any
provision to the contrary, any direct or indirect increase to a Participant’s
Vested percentage (at any point on a vesting schedule) will not apply to a
Participant unless and until such Participant completes an Hour of Service after
the effective date of such amendment.

(e)
Vesting on partial or full Plan termination. Notwithstanding the vesting
schedule above, upon the complete discontinuance of the Employer contributions
to the Plan or upon any full or partial termination of the Plan, all amounts
then credited to the account of any affected Participant shall become one
hundred percent (100%) Vested and shall not thereafter be subject to Forfeiture.

(f)
Unless otherwise noted herein a Plan Participant who has a Transfer Account as a
result of a merger into this Plan from a predecessor plan will be subject to the
vesting provisions of the predecessor plan as those terms existed on the date of
the merger.

6.5
DISTRIBUTION OF BENEFITS. Unless otherwise elected by the Participant or the
Beneficiary, the Plan will pay all distributable benefits in the form of a
single lump sum payment of the Participant’s entire Vested Account or a partial
distribution thereof not



Active 38842998.5    57

--------------------------------------------------------------------------------





less than $1,000 (or the remainder of the Participant’s Vested Account), subject
to the time restrictions for making payments under Section 6.8. If the
Participant elects to receive a partial distribution, then the amount
distributed shall be charged to, and paid from, the Terminated Participant’s
Accounts on a pro-rata basis. The Participant or spousal Beneficiary may choose
to have the account distributed in the form of equal installment payments. The
installments may be paid in a monthly, quarterly or annual payment format at the
election of the Participant or spousal Beneficiary, and the installments may
extend over a period of time that does not exceed the time restrictions for
making payments under Section 6.8.
Non-spouse Beneficiaries will be paid in the form of a lump-sum distribution no
later than the end of the year following the Participant’s death, unless
circumstances prevent such payment
6.6
RESERVED.

6.7
TIME OF DISTRIBUTION. Notwithstanding any other provisions of the Plan, but in
addition to such provisions (as applicable), unless the Participant elects
otherwise, distribution of benefits shall begin no later than the sixtieth
(60th) day after the close of the Plan Year in which the latest of the following
events occurs:

(a)
the date the Participant attains sixty-five (65) years of age;

(b)
the date which is the tenth (10th) anniversary of the first (1st) day of the
Plan Year in which the Participant commenced participation in the Plan; or

(c)
the date the Participant terminates Service with the Employer.

If the amount of the payment required to commence on the date determined under
this section cannot be ascertained by such date, or if it is not possible to
make such payment on such date because the Administrator has been unable to
locate the Participant after making reasonable efforts to do so, then a payment
retroactive to such date may be made no later than sixty (60) days after the
earliest date on which the amount can be ascertained under the Plan or the date
on which the Participant is located (whichever is applicable).
Notwithstanding the foregoing, the failure of a Participant and, if applicable,
the Participant’s spouse, to consent to a distribution that is immediately
distributable, shall be deemed to be an election to defer the commencement of
payment of any benefit sufficient to satisfy this Section.
6.8
REQUIRED MINIMUM DISTRIBUTIONS.

(a)
General Rules.

(1)
Precedence. The requirements of this Section shall apply to any distribution of
a Participant’s interest in the Plan and take precedence over any inconsistent
provisions of the Plan.



Active 38842998.5    58

--------------------------------------------------------------------------------





(2)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Section will be determined and made in accordance with the
Regulations under Code Section 401(a)(9) and the minimum distribution incidental
benefit requirement of Code Section 401(a)(9)(G).

(3)
2009 Suspension. For Plan Year 2009, required minimum distributions under this
Section 6.8 shall be suspended in accordance with Code Section 401(a)(9)(H).

(b)
Time and manner of distribution.

(1)
Required beginning date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
required beginning date.

(2)
Death of Participant before distributions begin. If the Participant dies before
distributions begin, the Participant’s entire death benefit will be distributed,
or begin to be distributed, as follows:

(i)
If the Participant or Beneficiary elects, distributions to the designated
beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died, or, if the Participant’s
surviving spouse is the Participant’s designated beneficiary, by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later. Alternatively, the Participant or Beneficiary may elect to have
distribution of the Participant’s death benefit be completed by the December 31
of the calendar year containing the fifth anniversary of the Participant’s
death. In the absence of any election (including the failure to commence
required minimum distributions described by this Section by the December 31 of
the calendar year immediately following the calendar year in which the
Participant died), distribution of the Participant’s death benefit shall be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(ii)
If there is no beneficiary as of September 30 of the year following the year of
the Participant’s death, the distribution of the Participant’s death benefit
-will be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(iii)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving



Active 38842998.5    59

--------------------------------------------------------------------------------





spouse begin, this Section 6.8(b), other than this paragraph, will apply as if
the surviving spouse were the Participant. Thus, in all such cases, the time at
which distributions must commence (or be completed by) shall be determined
solely by reference to the year that the Participant died, and not the year in
which the Participant would have attained age 70½.
For purposes of this Section 6.8(b), unless a surviving spouse is electing to
commence benefits based upon the date that the Participant would have attained
age 70½, distributions are considered to begin on the Participant’s required
beginning date. If the surviving-spouse election applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 6.8(b). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section 6.8(b)), the date distributions are considered to
begin is the date distributions actually commence.
(3)
Forms of distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 6.8(c) and 6.8(d). If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and the Regulations thereunder. All
distributions under this Section shall be made in a manner which is consistent
with and satisfies the provisions of Section 6.5, including, but not limited to,
all notice and consent requirements of Code Sections 417 and 411(a)(11) and the
Regulations thereunder.

(c)
Required minimum distributions during Participant’s lifetime.

(1)
Amount of required minimum distribution for each distribution calendar year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

(i)
the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Regulation
Section 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or



Active 38842998.5    60

--------------------------------------------------------------------------------





(ii)
if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse and the spouse is more than 10 years younger
than the Participant, the quotient obtained by dividing the Participant’s
Account balance by the number in the Joint and Last Survivor Table set forth in
Regulation Section 1.401(a)(9)-9, using the Participant’s and spouse’s attained
ages as of the Participant’s and spouse’s birthdays in the distribution calendar
year.

(2)
Lifetime required minimum distributions continue through year of Participant’s
death. Required minimum distributions will be determined under this Section
6.8(c) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

(d)
Required minimum distributions after Participant’s death.

(1)
Death on or after date distributions begin.

(i)
Participant survived by designated beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

(A)
The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(B)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the



Active 38842998.5    61

--------------------------------------------------------------------------------





spouse’s death, reduced by one for each subsequent calendar year.
(C)
If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(ii)
No designated beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(2)
Death before date distributions begin.

(i)
Participant survived by designated beneficiary. Except as provided in Section
6.8(b)(3), if the Participant dies before the date distributions begin and there
is a designated beneficiary, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account balance by the remaining
life expectancy of the Participant’s designated beneficiary, determined as
provided in Section 6.8(d)(1).

(ii)
No designated beneficiary. If the Participant dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(iii)
Death of surviving spouse before distributions to surviving spouse are required
to begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse



Active 38842998.5    62

--------------------------------------------------------------------------------





under Section 6.8(b), this Section 6.8(d)(2) will apply as if the surviving
spouse were the Participant.
(e)
Definitions. For purposes of this Section, the following definitions apply:

(1)
“Designated beneficiary” means the individual who is designated as the
Beneficiary under the Plan and is the designated beneficiary under Code Section
401(a)(9) and Regulation Section 1.401(a)(9)-4, Q&A-4.

(2)
“Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s “required beginning
date.” For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 6.8(b). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s “required beginning date.” The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s “required
beginning date” occurs, will be made on or before December 31 of that
distribution calendar year.

(3)
“Life expectancy” means the life expectancy as computed by use of the Single
Life Table in Regulation Section 1.401(a)(9)-9, Q&A-1.

(4)
“Participant’s account balance” means the “Participant’s account balance” as of
the last Valuation Date in the calendar year immediately preceding the
Distribution calendar year (valuation calendar year) increased by the amount of
any contributions made and allocated or Forfeitures allocated to the account
balance as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. For this purpose, the Administrator may exclude contributions
that are allocated to the account balance as of dates in the valuation calendar
year after the Valuation Date, but that are not actually made during the
valuation calendar year. The account balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the Distribution calendar year if distributed or
transferred in the valuation calendar year.

(5)
“Required beginning date” means, with respect to any Participant, April 1 of the
calendar year following the later of the calendar year in which the Participant
attains age 70½ or the calendar year in which the Participant retires, except
that benefit distributions to a 5-percent owner must



Active 38842998.5    63

--------------------------------------------------------------------------------





commence by April 1 of the calendar year following the calendar year in which
the Participant attains age 70½.
(6)
“5-percent owner” means a Participant who is a 5-percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70½. Once distributions have begun
to a 5-percent owner under this Section they must continue to be distributed,
even if the Participant ceases to be a 5-percent owner in a subsequent year.

(f)
Statutory (TEFRA) Transition Rules.

(1)
Notwithstanding the other provisions of this Section, other than the spouse’s
right of consent afforded under the Plan, distributions may be made on behalf of
any Participant, including a five percent (5%) owner, who has made a designation
in accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and in accordance with all of the following requirements (regardless
of when such distribution commences):

(i)
The distribution by the Plan is one which would not have disqualified such plan
under Code Section 401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.

(ii)
The distribution is in accordance with a method of distribution designated by
the Participant whose interest in the plan is being distributed or, if the
Participant is deceased, by a Beneficiary of such Participant.

(iii)
Such designation was in writing, was signed by the Participant or the
Beneficiary, and was made before January 1, 1984.

(iv)
The Participant had accrued a benefit under the Plan as of December 31, 1983.

(v)
The method of distribution designated by the Participant or the Beneficiary
specifies the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Participant’s death, the Beneficiaries of the Participant listed in order of
priority.

(2)
A distribution upon death will not be covered by the transitional rule of this
subsection unless the information in the designation contains the required
information described above with respect to the distributions to be made upon
the death of the Participant.



Active 38842998.5    64

--------------------------------------------------------------------------------





(3)
If or any distribution which commences before January 1, 1984, but continues
after December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (1)(i) and (1)(v) of this subsection.

(4)
If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code Section 401(a)(9) and the Regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the Regulations thereunder, but for the Section
242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).

(5)
In the case in which an amount is transferred or rolled over from one plan to
another plan, the rules in Regulation Section 1.401(a)(9)-8, Q&A-14 and Q&A-15,
shall apply.

6.9
DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL. In the event a distribution is
to be made to a minor or incompetent individual, then the Administrator may
direct that such distribution be paid to the court-appointed legal guardian or
any other person authorized under state law to receive such distribution, or if
none, then in the case of a minor Beneficiary, to a parent of such Beneficiary,
or to the custodian for such Beneficiary under the Uniform Gift to Minors Act or
Gift to Minors Act, if such is permitted by the laws of the state in which said
Beneficiary resides. Such a payment to the guardian, custodian or parent of a
minor or incompetent individual shall fully discharge the Trustee, Employer, and
Plan from further liability on account thereof

6.10
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN. In the event that all, or any
portion, of the distribution payable to a Participant or Beneficiary hereunder
shall, at the later of the Participant’s attainment Normal Retirement Age,
remain unpaid solely by reason of the inability of the Administrator, after
sending a registered letter, return receipt requested, to the last known
address, and after further diligent effort, to ascertain the whereabouts of such
Participant or Beneficiary, the amount so distributable shall be treated as a
Forfeiture pursuant to the Plan.



Active 38842998.5    65

--------------------------------------------------------------------------------





Notwithstanding the foregoing, effective with respect to distributions made
after March 28, 2005, if the Plan provides for mandatory distributions and the
amount to be distributed to a Participant or Beneficiary does not exceed $1,000,
then the amount distributable may, in the sole discretion of the Administrator,
either be treated as a Forfeiture, or be paid directly to an individual
retirement account described in Code Section 408(a) or an individual retirement
annuity described in Code Section 408(b) at the time it is determined that the
whereabouts of the Participant or the Participant’s Beneficiary cannot be
ascertained. In the event a Participant or Beneficiary is located subsequent to
the Forfeiture, such benefit shall be restored, first from Forfeitures, if any,
and then from an additional Employer contribution if necessary. Upon Plan
termination, the portion of the distributable amount that is an eligible
rollover distribution as defined in Section 6.15 may be paid directly to an
individual retirement account described in Code Section 408(a) or an individual
retirement annuity described in Code Section 408(b). However, regardless of the
preceding, a benefit that is lost by reason of escheat under applicable state
law is not treated as a Forfeiture for purposes of this Section nor as an
impermissible forfeiture under the Code.
6.11
PRE-RETIREMENT DISTRIBUTION OF EMPLOYER CONTRIBUTIONS. A Participant who is age
59½ or older and who has not severed employment with the Employer may elect, in
the form and manner prescribed by the Administrator, to have the Administrator
direct the Trustee to distribute all or a portion of the Participant’s Accounts
that are vested (including from the Participant’s Elective Deferral Account and,
if applicable, Roth Contribution Account). In the event that the Administrator
makes such an in-service distribution, the Participant shall continue to be
eligible to participate in the Plan on the same basis as any other Employee. Any
distribution made pursuant to this Section shall be made in a lump sum payment
and charged and withdrawn pro-rata from the Participant’s Accounts.
Notwithstanding any provision in this Section to the contrary, to the extent any
amounts attributable to a Participant’s Accounts collateralizes a loan under
Section 7.4, such collateralized amounts shall not be eligible for in-service
withdrawal under this Section.

6.12
ADVANCE DISTRIBUTION FOR HARDSHIP.

(a)
The Administrator, at the election of the Participant whether or not currently
employed as an Employee, shall direct the Trustee to distribute to any
Participant from the Vested portion of the Participant’s Account, excluding
amounts in the QACA Account and the Qualified Nonelective Contribution Account,
the amount necessary to satisfy the immediate and heavy financial need of the
Participant, subject to the limitations of this Section. Any distribution made
pursuant to this Section shall be deemed to be made as of the first day of the
Plan Year or, if later, the Valuation Date immediately preceding the date of
distribution. Any withdrawal made pursuant to this Section shall be deemed to be
on account of an immediate and heavy financial need of the Participant if the
withdrawal is for:

(1)
Expenses for (or necessary to obtain) medical care (for the Participant or the
spouse or dependent of the Participant) that would be deductible by the
Participant under Code Section 213(d) (determined without regard to



Active 38842998.5    66

--------------------------------------------------------------------------------





whether the expenses exceed seven and one-half percent (7.5%) of adjusted gross
income);
(2)
Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

(3)
Payments for burial or funeral expenses for the Participant’s deceased parent,
spouse, children or dependents (as defined in Code Section 152, and, for taxable
years beginning on or after January 1, 2005, without regard to Code Section
152(d)(1)(B));

(4)
Payment of tuition, related educational fees, and room and board expenses, for
up to the next twelve (12) months of post-secondary education for the
Participant, the Participant’s spouse, children, or dependents (as defined in
Code Section 152, and, for taxable years beginning on or after January 1, 2005,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B));

(5)
Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

(6)
Expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to Code Section 165(h)(5) and whether the loss exceeds ten (10%)
of adjusted gross income), or

(7)
Expenses and losses (including loss of income) incurred by the Participant on
account of a disaster declared by the Federal Emergency Management Agency
(“FEMA”) under the Robert T. Stafford Disaster Relief and Emergency Assistance
Act, Public Law 100-707, provided that the Participant’s principal residence or
principal place of employment at the time of the disaster was located in an area
designated by FEMA for individual assistance with respect to the disaster.

(b)
No distribution shall be made pursuant to this Section unless the Administrator,
based upon the Participant’s representation, in the form prescribed by the
Administrator, and such other facts as are known to the Administrator,
determines that all of the following conditions are satisfied:

(1)
For hardship withdrawals on and after January 1, 2019, the Participant
represents in writing or electronic medium that the Participant has insufficient
cash or other liquid assets to satisfy the need. The distribution is not in
excess of the amount of the immediate and heavy financial need of the
Participant. The amount of the immediate and heavy financial need may include
any amounts necessary to pay any federal, state, or local income taxes or
penalties reasonably anticipated to result from the distribution;



Active 38842998.5    67

--------------------------------------------------------------------------------





(2)
The Participant has obtained (i) all distributions, other than hardship
distributions, and (ii) for hardship distributions made prior to January 1,
2019, all nontaxable (at the time of the loan) loans, currently available under
all plans maintained by the Employer; and

(3)
With respect to hardship distributions made under this Section prior to January
1, 2019, the Participant’s Elective Deferrals and Roth Contributions will be
suspended for a period that ends on the earlier of (i) six (6) months after
receipt of the hardship distribution or (ii) January 1, 2019.

(c)
Hardship distributions made under this Section after December 31, 2018, shall
including any earnings allocated to the Participant’s Accounts (other than
earnings allocated to the QACA Account and the Qualified Nonelective
Contribution Account).

(d)
Any distribution made pursuant to this Section shall be made in a manner which
is consistent with and satisfies the provisions of Section 6.5, including, but
not limited to, all notice and consent requirements of Code Sections 417 and
411(a)(11) and the Regulations thereunder.

(e)
Hardship distributions may be made from the Elective Deferral Account and Roth
Contribution Account, subject to the limitations noted above.

6.13
QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION. All rights and benefits,
including elections, provided to a Participant in this Plan shall be subject to
the rights afforded to any alternate payee under a qualified domestic relations
order. Furthermore, a distribution to an alternate payee shall be permitted if
such distribution is authorized by a qualified domestic relations order, even if
the affected Participant has not separated from service and has not reached the
earliest retirement age. For the purposes of this Section, the terms “alternate
payee,” “qualified domestic relations order” and “earliest retirement age” shall
have the meaning set forth under Code Section 414(p).

6.14
QUALFIED RESERVISTS DISTRIBUTION. Notwithstanding any other provision of the
Plan to the contrary, a Participant who is a member of a reserve component (as
defined in Section 101 of Title 37 of the United States Code) who is ordered or
called to active duty for a period in excess of 179 days, or for an indefinite
period, may elect to receive a cash withdrawal of all or any portion of his
Elective Deferral Account and, if applicable, Roth Contribution Account. Any
distribution made to a Participant pursuant to this Section must be made during
the period beginning on the date of his order or call to active duty and ending
on the close of his active duty period.

6.15
DIRECT ROLLOVER. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee’s election under this Section, a distributee
may elect, at the time and in the manner prescribed by the Plan Administrator,
to have any portion of an eligible rollover distribution paid directly to an
eligible Retirement Savings Plan specified by the distributee in a direct
rollover.



Active 38842998.5    68

--------------------------------------------------------------------------------





(a)
Eligible rollover distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten (10) years or more; any distribution to the extent such
distribution is required under Code Section 401(a)(9); any hardship
distribution; and the portion of any distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities).

For distributions made after December 31, 2007, in addition to an “eligible
retirement savings plan” (as defined below), a Participant or Beneficiary may
elect to roll over directly an “eligible rollover distribution” to a Roth IRA
described in Code Section 408A(b).
(b)
Eligible Retirement Savings Plan. An eligible Retirement Savings Plan is an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), or a qualified trust described in Code Section 401(a),
an annuity contract described in Code Section 403(b) that accepts the
distributee’s eligible rollover distribution, or an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or an agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan. However, in the case of an eligible rollover distribution to the
surviving spouse, an Eligible Retirement Savings Plan is an individual
retirement account or individual retirement annuity.

(c)
Distributee. A distributee includes an Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving Spouse and the Employee’s or
former Employee’s Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p), are
distributees with regard to the interest of the Spouse or former Spouse.

(d)
Direct rollover. A direct rollover is a payment by the Plan to the eligible
Retirement Savings Plan specified by the distributee.

(e)
Non-Spouse Beneficiary Rollover Rights. For distributions after December 31,
2006, a non-spouse beneficiary who is a “designated beneficiary” under Code
Section 401(a)(9)(E) and the Regulations thereunder, by a direct
trustee-to-trustee transfer (“direct rollover”), may roll over all or any
portion of his distribution to an Individual Retirement Account (IRA) the
beneficiary establishes for purposes of receiving the distribution. In order to
be able to roll over the distribution, the distribution otherwise must satisfy
the definition of an “eligible rollover distribution” under Code Section
401(a)(31). Although a non-spouse beneficiary



Active 38842998.5    69

--------------------------------------------------------------------------------





may roll over directly a distribution as provided in Section 6.08(b)(4), the
distribution, if made prior to January 1, 2011, is not subject to the direct
rollover requirements of Code Section 401(a)(31) (including Code Section
401(a)(31)(B)), the notice requirements of Code section 402(f) or the mandatory
withholding requirements of Code Section 3405(c). If a non-spouse beneficiary
receives a distribution from the Plan, the distribution is not eligible for a
60-day (non-direct) rollover.
If the Participant’s named beneficiary is a trust, the Plan may make a direct
rollover to an IRA on behalf of the trust, provided the trust satisfies the
requirements to be a designated beneficiary within the meaning of Code Section
401(a)(9)(E). A non-spouse beneficiary may not roll over an amount that is a
required minimum distribution, as determined under applicable Regulations and
other Internal Revenue Service guidance. If the Participant dies before his
required beginning date and the non-spouse beneficiary rolls over to an IRA the
maximum amount eligible for rollover, the beneficiary may elect to use either
the 5-year rule or the life expectancy rule, pursuant to Regulation Section
1.401(a)(9)-3, Q&A-4(c), in determining the required minimum.
(f)
Participant Notice. A Participant entitled to an eligible rollover distribution
must receive a written explanation of his right to a direct rollover, the tax
consequences of not making a direct rollover, and, if applicable, any available
special income tax elections. The notice must be provided within the same
30-to-90 day timeframe applicable to the Participant consent notice. The direct
rollover notice must be provided to all Participants, unless the total amount
the Participant will receive as a distribution during the calendar year is
expected to be less than $200.

6.16
TRANSFER OF ASSETS FROM A MONEY PURCHASE PLAN. Notwithstanding any provision of
this Plan to the contrary, to the extent that any optional form of benefit under
this Plan permits a distribution prior to the Employee’s attainment of Normal
Retirement Age, death, disability, or severance from employment, and prior to
Plan termination, the optional form of benefit is not available with respect to
benefits attributable to assets (including the post-transfer earnings thereon)
and liabilities that are transferred, within the meaning of Code Section 414(1),
to this Plan from a money purchase pension plan qualified under Code Section
401(a) (other than any portion of those assets and liabilities attributable to
after-tax voluntary employee contributions or to a direct or indirect rollover
contribution).

6.17
CORRECTIVE DISTRIBUTIONS. Nothing in this Article shall preclude the
Administrator from making a distribution to a Participant, to the extent such
distribution is made to correct a qualification defect in accordance with the
corrective procedures under any voluntary compliance program.





Active 38842998.5    70

--------------------------------------------------------------------------------






ARTICLE VII
AMENDMENT, TERMINATION, MERGERS AND LOANS
7.1
AMENDMENT.

(a)
General rule on Company amendments. The Company shall have the right at any time
to amend this Plan, subject to the limitations of this Section. However, any
amendment which affects the rights, duties or responsibilities of the Trustee or
Administrator may only be made with the Trustee’s or Administrator’s written
consent. Any such amendment shall become effective as provided therein upon its
execution. The Trustee shall not be required to execute any such amendment
unless the amendment affects the duties of the Trustee hereunder. The Company’s
board of directors alone, in its settlor capacity, shall have the sole and
exclusive right and power to amend, modify, restrict or terminate the investment
by Participants in Company Stock through the ESOP.

(b)
Impermissible amendments. No amendment to the Plan shall be effective if it
authorizes or permits any part of the Trust Fund (other than such part as is
required to pay taxes and administration expenses) to be used for or diverted to
any purpose other than for the exclusive benefit of the Participants or their
Beneficiaries or estates, or causes any reduction in the amount credited to the
account of any Participant, or causes or permits any portion of the Trust Fund
to revert to or become property of the Company.

(c)
Anti-cutback restrictions. Except as permitted by Regulations (including
Regulation Section 1.411(d)-4) or other IRS guidance, no Plan amendment or
transaction having the effect of a Plan amendment (such as a merger, plan
transfer or similar transaction) shall be effective if it eliminates or reduces
any Section 411(d)(6) protected benefit or adds or modifies conditions relating
to Section 411(d)(6) protected benefits which results in a further restriction
on such benefits unless such “Section 411(d)(6) protected benefits” are
preserved with respect to benefits accrued as of the later of the adoption date
or effective date of the amendment. The term “Section 411(d)(6) protected
benefits” means benefits described in Code Section 411(d)(6)(A), early
retirement benefits and retirement-type subsidies, and optional forms of
benefit. An amendment which has the effect of decreasing a Participant’s Account
balance with respect to benefits attributable to service before the amendment
shall be treated as reducing an accrued benefit. The preceding shall not apply
to a Plan amendment that eliminates or restricts the ability of a Participant to
receive payment of his Account under a particular optional form of benefit if
the amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit being eliminated or restricted. For
this purpose, a single-sum distribution form is otherwise identical only if the
single-sum distribution form is identical in all respects to the eliminated or
restricted optional form of benefit (or would be identical except that it
provides greater rights to the Participant) except with respect to the timing of
payments after commencement.



Active 38842998.5    71

--------------------------------------------------------------------------------





7.2
TERMINATION.

(a)
Termination of Plan. The Company shall have the right at any time to terminate
the Plan by delivering to the Trustee and Administrator written notice of such
termination. Upon any full or partial termination, all amounts credited to the
affected Participants’ Accounts shall become one hundred percent (100%) Vested
as provided in Section 6.4 and shall not thereafter be subject to forfeiture.

(b)
Distribution of assets. Upon the full termination of the Plan, the Company shall
direct the distribution of the assets of the Plan to Participants in a manner
which is consistent with the provisions of Section 6.5 except that no
Participant or spousal consent is required. Distributions to a Participant shall
be made in cash or through the purchase of irrevocable nontransferable deferred
commitments from an insurer. Except as permitted by Regulations, the termination
of the Plan shall not result in the reduction of Section 411(d)(6) protected
benefits in accordance with Section 7.1(c).

(c)
Abandoned plan. If the Company, in accordance with DOL guidance, abandons the
Plan, then the Trustee (or Insurer) or other party permitted to take action as a
qualified terminal administrator (QTA), may terminate the Plan in accordance
with applicable Department of Labor and IRS regulations and other guidance.

7.3
MERGER, CONSOLIDATION OR TRANSFER OF ASSETS. This Plan may be merged or
consolidated with, or its assets and/or liabilities may be transferred to any
other plan and trust, only if the benefits which would be received by a
Participant of this Plan, in the event of a termination of the Plan immediately
after such transfer, merger or consolidation, are at least equal to the benefits
the Participant would have received if the Plan had terminated immediately
before the transfer, merger or consolidation, and such transfer, merger or
consolidation does not otherwise result in the elimination or reduction of any
Section 411(d)(6) protected benefits in accordance with Section 7.1(c).

7.4
LOANS TO PARTICIPANTS.

(a)
Permitted loans. The Trustee (or the Administrator if the Trustee is a
nondiscretionary Trustee or if loans are treated as Participant directed
investments pursuant to this Plan) may, in the Trustee’s (or, if applicable, the
Administrator’s) sole discretion, make Plan loans to Participants or
Beneficiaries under the following circumstances: (1) loans shall be made
available to Participants and Beneficiaries on a reasonably equivalent basis;
(2) loans shall not be made available to Highly Compensated Employees in an
amount greater than the amount that is made available to other Participants and
Beneficiaries; (3) loans shall bear a reasonable rate of interest; (4) loans
shall be adequately secured; and (5) loans shall provide for periodic repayment
over a reasonable period of time. Furthermore, no Plan loan shall exceed a
Participant’s Vested interest in the Plan.

(b)
Prohibited assignment or pledge. An assignment or pledge of any portion of a
Participant’s interest in the Plan and a loan, pledge, or assignment with
respect to



Active 38842998.5    72

--------------------------------------------------------------------------------





any insurance Contract purchased under the Plan, shall be treated as a Plan loan
under this Section.
(c)
Loan program. The Administrator shall be authorized to establish a Participant
Loan Program to provide for loans under the Plan. The Participant Loan Program
shall be established in accordance with Department of Labor Regulation Section
2550.408(b)-1(d)(2) providing for loans by the Plan to parties-in-interest under
this Plan, such as Participants or Beneficiaries. In order for the Administrator
to implement such Participant Loan Program, a separate written document forming
a part of this Plan must be adopted, which document shall specifically include,
but need not be limited to, the following:

(1)
the identity of the person or positions authorized to administer the Participant
loan program;

(2)
a procedure for applying for loans;

(3)
the basis on which loans will be approved or denied;

(4)
limitations, if any, on the types and amounts of loans offered;

(5)
the procedure under the program for determining a reasonable rate of interest;

(6)
the types of collateral which may secure a Participant loan; and

(7)
the events constituting default and the steps that will be taken to preserve
Plan assets in the event such default.

Such Participant Loan Program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Participant Loan Program may be modified or
amended in writing from time to time without the necessity of amending this
Plan.
(d)
Loan default. Notwithstanding anything in this Plan to the contrary, if a
Participant or Beneficiary defaults on a Plan loan made pursuant to this Section
and such loan is secured by the Participant’s interest in the Plan, then, to the
extent provided in the Participant loan program, a Participant’s interest may be
offset by the amount subject to the security to the extent there is a
distributable event permitted by the Code or Regulations.

(e)
Loans subject to Plan terms. Notwithstanding anything in this Section to the
contrary, any Plan loans made prior to the date this amendment and restatement
is adopted shall be subject to the terms of the Plan in effect at the time such
loan was made.





Active 38842998.5    73

--------------------------------------------------------------------------------






ARTICLE VIII
TOP-HEAVY
8.1
TOP-HEAVY PLAN REQUIREMENTS.

(a)
Top-Heavy requirements. For any Top-Heavy Plan Year, the Plan shall provide the
special vesting requirements of Code Section 416(b) pursuant to Section 6.4 of
the Plan and the minimum required allocation of Code Section 416(c) pursuant to
Section 4.4 of the Plan.

(b)
Top-Heavy exemption. Notwithstanding the provisions of the previous subsection,
the Top-Heavy Plan Year requirements of this Article and Code Section 416 shall
not apply in any Plan Year in which the Plan consists solely of ADP Test Safe
Harbor Contributions which meet the requirements of Code Section 401(k)(12),
Matching Contributions which meet the requirements of Code Section 401(m)(11)
and Elective Deferrals.

8.2
DETERMINATION OF TOP-HEAVY STATUS.

(a)
Definition of Top-Heavy Plan. This Plan shall be a Top-Heavy Plan if any of the
following conditions exists:

(1)
if the “top-heavy ratio” for this Plan exceeds sixty percent (60%) and this Plan
is not part of any “required aggregation group” or “permissive aggregation
group”;

(2)
if this Plan is a part of a “required aggregation group” but not part of a
“permissive aggregation group” and the “top-heavy ratio” for the group of plans
exceeds sixty percent (60%); or

(3)
if this Plan is a part of a “required aggregation group” and part of a
“permissive aggregation group” and the “top-heavy ratio” for the “permissive
aggregation group” exceeds sixty percent (60%).

(b)
Top-heavy ratio. “Top-heavy ratio” means, with respect to a “determination
date”:

(1)
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan (as defined in Code Section 408(k)) and the
Employer has not maintained any defined benefit plan which during the 5-year
period ending on the “determination date” has or has had accrued benefits, the
top-heavy ratio for this plan alone or for the “required aggregation group” or
“permissive aggregation group” as appropriate is a fraction, the numerator of
which is the sum of the account balances of all Key Employees as of the
“determination date” (including any part of any account balance distributed in
the 1-year period ending on the “determination date”) (5-year period ending on
the “determination date” in the case of a distribution made for a reason other
than severance



Active 38842998.5    74

--------------------------------------------------------------------------------





from employment, death or disability and in determining whether the Plan is
top-heavy for Plan Years beginning before January 1, 2002), and the denominator
of which is the sum of all account balances (including any part of any account
balance distributed in the 1-year period ending on the “determination date”)
(5-year period ending on the “determination date” in the case of a distribution
made for a reason other than severance from employment, death or disability and
in determining whether the Plan is top-heavy for Plan Years beginning before
January 1, 2002), both computed in accordance with Code Section 416 and the
Regulations thereunder.
Both the numerator and denominator of the top-heavy ratio are increased to
reflect any contribution not actually made as of the “determination date,” but
which is required to be taken into account on that date under Code Section 416
and the Regulations thereunder.
(2)
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer maintains or has maintained
one or more defined benefit plans which during the 5-year period ending on the
“determination date” has or has had any accrued benefits, the top-heavy ratio
for any “required aggregation group” or “permissive aggregation group” as
appropriate is a fraction, the numerator of which is the sum of account balances
under the aggregated defined contribution plan or plans for all Key Employees,
determined in accordance with (1) above, and the present value of accrued
benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the “determination date,” and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (1) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all participants as of the “‘determination date,” all determined in accordance
with Code Section 416 and the Regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the top-heavy
ratio are increased for any distribution of an accrued benefit made in the
1-year period ending on the “determination date” (5-year period ending on the
“determination date” in the case of a distribution made for a reason other than
severance from employment, death or disability and in determining whether the
Plan is top-heavy for Plan Years beginning before January 1, 2002).

(3)
For purposes of (1) and (2) above, the value of account balances and the present
value of accrued benefits will be determined as of the most recent “valuation
date” that falls within or ends with the 12-month period ending on the
“determination date,” except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a participant (i) who is not a Key
Employee but who was a Key Employee in a prior year,



Active 38842998.5    75

--------------------------------------------------------------------------------





or (ii) who has not been credited with at least one Hour of Service with any
Employer maintaining the plan at any time during the 1-year period (5-year
period in determining whether the Plan is top-heavy for Plan Years beginning
before January 1, 2002) ending on the “determination date” will be disregarded.
The calculation of the top-heavy ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code Section 416 and the Regulations thereunder. Deductible employee
contributions will not be taken into account for purposes of computing the
top-heavy ratio. When aggregating plans the value of account balances and
accrued benefits will be calculated with reference to the “determination dates”
that fall within the same calendar year.
The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(1)(C).
(4)
The calculation of top-heavy ratio, and the extent to which distributions,
rollovers, and transfers are taken into account, will be made in accordance with
Code Section 416 and the regulations thereunder.

(c)
Determination date. “Determination date” means, for any Plan Year subsequent to
the first Plan Year, the last day of the preceding Plan Year. For the first Plan
Year of the Plan, “determination date” means the last day of that Plan Year.

(d)
Permissive aggregation group. “Permissive aggregation group” means the “required
aggregation group” of plans plus any other plan or plans of the Employer or any
Affiliated Employer which, when considered as a group with the required
aggregation group, would continue to satisfy the requirements of Code Sections
401(a)(4) and 410.

(e)
Required aggregation group. “Required aggregation group” means: (1) each
qualified plan of the Employer or any Affiliated Employer in which at least one
Key Employee participates or participated at any time during the Plan Year
containing the determination date or any of the four preceding plan years
(regardless of whether the plan has terminated), and (2) any other qualified
plan of the Employer or any Affiliated Employer which enables a plan described
in (1) to meet the requirements of Code Sections 401(a)(4) or 410.

(f)
Valuation Date. “Valuation date” means the date elected by the Employer as of
which account balances or accrued benefits are valued for purposes of
calculating the “top-heavy ratio.”





Active 38842998.5    76

--------------------------------------------------------------------------------






ARTICLE IX
EMPLOYEE STOCK OWNERSHIP PLAN PROVISIONS
9.1
ESOP PROVISIONS. The ESOP Allocations for all Participants shall be considered
and designated as an employee stock ownership plan (collectively referred to as
the “ESOP”). The purpose of the ESOP is to allocate to Participants and their
Beneficiaries an ownership interest in the Company through distribution of
Employer Securities (or the fair market value of Employer Securities) following
a Participant’s severance from employment. Neither the Company, its officers,
directors, Employees or shareholders, nor any fiduciary of the Plan shall have
any responsibility for the value of any stock or other securities of the Company
allocated to the Account of, or distributed to, any Participant or Beneficiary
hereunder; it being understood that such stock or securities may decline in
value or become wholly worthless due to risks and circumstances which cannot be
foreseen and which may not be within the control of any such person or entities.

9.2
INVESTMENT IN EMPLOYER SECURITIES. A principal purpose of the ESOP is to provide
an avenue for Employees to acquire Company Stock. Accordingly, the Administrator
will follow the Participant’s election to invest in Company Stock by taking the
Participant’s contributions made to the ESOP in cash and other cash received for
the ESOP by the Trustee and investing primarily or exclusively in Company Stock.
Purchases of Company Stock may be made in the open market or, to the extent
permitted by law, by purchases directly from the Company or from shareholders of
the Company. If Company Stock is not available for purchase, or if the Trustee
determines that the purchase of additional Company Stock is not prudent or would
not further the purposes of the Plan, the Trustee shall, to the extent not
inconsistent with the Plan’s continued tax qualification as an employee stock
ownership plan under Code Section 4975(e)(7), invest the assets of the ESOP in
securities or investments other than Company Stock. The Trustee may maintain
reserves in the Plan to provide funds (A) for the payment of expenses from the
Trust, and (B) for distributions in cash. Such reserves may be invested in cash,
savings accounts, certificates of deposit and other similar cash equivalent
investments, including those of the Trustee, as well as any other authorized
investment provided in the Trust. Prior to January 1, 2019, for accounting
purposes the Company Stock and the cash reserve were combined into a unitized
fund Company Stock fund. All purchases of Company Stock shall be made at prices,
which, in the judgment of the Trustee, do not exceed the fair market value of
such Company Stock at the time of purchase.

9.3
DIVIDENDS ON COMPANY STOCK. Dividends paid by the Company with respect to shares
of Company Stock held by the ESOP shall, in the discretion of the Company, be
(i) paid in cash directly to the Participants in the ESOP or their
Beneficiaries, (ii) paid to the ESOP and distributed in cash to the Participants
in the ESOP or their Beneficiaries no later than ninety (90) days after the
close of the Plan Year in which such dividends are paid, or (iii) at the
election of each Participant in the ESOP or his Beneficiary, either (a) payable
as provided in clause (i) or (ii) above, or (b) paid to the Plan and reinvested
in Company Stock in the ESOP, as provided in Code Section 404(k) and
accompanying regulations and guidance. A Participant’s election to receive cash
payment of dividends



Active 38842998.5    77

--------------------------------------------------------------------------------





on Company Stock as provided in this Section 9.3 shall be made in the manner and
time indicated by the Administrator.
Cash dividends received on shares of Company Stock will be allocated to the
Participant’s ESOP Allocations in his Account based on the number of shares of
Company Stock held in each such Account, unless the Participant elects to
receive such dividends in cash pursuant to this Section.
The Participant shall in all cases be given the opportunity to elect to receive
dividend distributions in the form of cash, or have those dividends reinvested
in the Plan. If the Participant fails to specify his election on or before the
date of the ex-dividend date, then the Participant will be deemed to have
elected to have those dividends reinvested into his Account within the Plan.
9.4
ESOP DIVERSIFICATION. A Participant may, at his discretion, diversify his ESOP
Allocations in his Account at any time in accordance with the Plan.

Participants shall be provided complete instructions on their ability to
diversify Employer Securities in accordance with all requirements of Code
Section 401(a)(35).
9.5
VOTING RIGHTS. Each Participant or Beneficiary shall be entitled to direct the
Trustee as to how to vote the shares of Company Stock that are allocated to his
Account. The Administrator will direct the Trustee as to the voting of the
shares that have been allocated to Participants’ Accounts but no direction has
been received.

9.6
FORMS OF DISTRIBUTION.

(a)
Subject to the provisions of paragraph (c), the Administrator may, in its
absolute discretion, determine whether a Participant’s distributable Benefit
shall be made in the form of Company Stock or in the form of cash.

(b)
“Distributable Benefit” means a Participant’s total benefits in the Plan that is
determined based on the number of shares of Company Stock allocated to the
Participant’s Accounts, and by applying the value (if any) of his ESOP
Allocations not invested in shares of Company Stock towards the purchase of
Company Stock, with the objective of obtaining the maximum number of whole
shares of Company Stock for distribution to the Participant by combining any
fractional shares so acquired with any fractional shares credited to his
Accounts.

(c)
In the event that the Administrator shall determine that a Participant’s
Distributable Benefit is to be paid in the form of a cash distribution, the
Administrator shall notify the Participant in advance of making such a
distribution. The Participant shall have a reasonable period of time after
receiving the notice, not to exceed two weeks without Administrator approval, in
which to elect instead to receive his Distributable Benefit in the form of
Company Stock.

9.7
PUT OPTION. Solely in the event that a Distributee receives a distribution
consisting in whole or in part of Company Stock that at the time of the
distribution thereof is not



Active 38842998.5    78

--------------------------------------------------------------------------------





Freely Tradeable Stock (or which ceases to be Freely Tradeable Stock during the
time periods specified below), the distributed Company Stock shall be subject to
a put option (“Put Option”) as set forth in this Section.
(a)
For purposes of this Article VIII, “Distributee” means:

(1)
The Participant or Beneficiary (including an Alternate Payee under certain
circumstances detailed herein) receiving the distribution of the Company Stock;

(2)
Any other party to whom the stock is transferred by gift or by reason of death;
and

(3)
The trustee of an individual retirement account (as defined under Code Section
408) or of a tax-qualified retirement plan to which all or any portion of the
distributed Company Stock is transferred pursuant to a tax-free “rollover”
transaction satisfying the requirements of Code Section 402.

(b)
“Freely Tradeable Stock” means Company Stock that, at the time of reference is
“Publicly Traded” as that term is defined under Regulation Section
54.4975-(b)(1)(iv) and is not subject to a “Trading Limitation” as that term is
defined under Regulation Section 54.4975-7(b)(10).

(c)
During the sixty (60) day period following the date the Company Stock first
becomes distributable, the Distributee shall have the right to require the
Company to purchase all or a portion of the distributed Company Stock held by
the Distributee. A Distributee shall exercise this right by giving written
notice to the Company of the number of shares of distributed Company Stock that
the

Distributee intends to sell to the Company. This notice must be given within the
sixty (60) day period following the date the Company Stock first becomes
distributable. The purchase price to be paid for the Company Stock shall be its
fair market value determined as of the Valuation Date coincident with or
immediately preceding the date of the distribution.
(d)
If a Distributee does not exercise his Put Option right under paragraph (c), the
option right shall temporarily lapse. Upon the expiration of the sixty (60) day
period following the Accounting Date of the Plan Year in which the sixty (60)
day option period expires, the Company shall provide the non-electing
Distributee (if he is then a shareholder of record) with a notice (the “Notice
of Value”) indicating the fair market value of the Company Stock, determined by
an independent appraiser who meets the requirements of Code Section
401(a)(28)(C). During the sixty (60) day period following receipt of the Notice
of Value, the Distributee shall have the right to require the Company to
purchase all or any portion of the distributed Company Stock with the purchase
price based on the amount stated in the Notice of Value. If a Distributee fails
to exercise his option right under this paragraph with respect to any portion of
the distributed Company Stock, no



Active 38842998.5    79

--------------------------------------------------------------------------------





further options shall be applicable under this Plan with respect to the stock,
and the Company shall have no further purchase obligations.
(e)
In the event that a Distributee shall exercise a Put Option, then the Company
shall have the option of paying the purchase price of the Company Stock which is
subject to the Put Option (“Option Stock”) under either of the following
methods:

(1)
A lump sum payment of the purchase price within thirty days after the date upon
which the Put Option is exercised (“Exercise Date”); or

(2)
A series of six (6) equal installment payments, with the first payment to be
made within thirty days following the Exercise Date and the five (5) remaining
payments to be made on the five (5) anniversary dates of the Exercise Date.

If the Company elects to pay the purchase price of the Option Stock under the
installment method, the Company shall, within thirty days after the Exercise
Date, give the Distributee the Company’s promissory note for the full, unpaid
balance of the option price. This note shall provide adequate security, state a
rate of interest reasonable under the circumstances, and provide that the full
amount of the note shall accelerate and become due immediately in the event that
the Company defaults in the payment of a scheduled installment payment.
(f)
The Put Option shall be effective solely against the Company and shall not
obligate the Plan in any manner. The Plan may, with the Company’s consent, elect
to purchase any Company Stock that otherwise must be purchased by the Company
pursuant to a Distributee’s exercise of his Put Option.

(g)
Except as is expressly provided above with respect to any distributed Company
Stock that is not Freely Tradeable Stock, no Participant shall have any Put
Option rights with respect to Company Stock distributed under this Plan, and
neither the Company nor this Plan shall have any obligation whatsoever to
purchase any distributed Company Stock from any Participant or other
Distributee.

9.8
APPLICATION OF ARTICLE IX TO NON-ESOP ALLOCATION. Notwithstanding anything in
the Plan to the contrary, the provisions of Sections 9.4, 9.5, 9.6 and 9.7 of
this Article shall apply in full to the Non-ESOP Allocations.





Active 38842998.5    80

--------------------------------------------------------------------------------






ARTICLE X
MISCELLANEOUS
10.1
PARTICIPANT’S RIGHTS. This Plan shall not be deemed to constitute a contract
between the Employer and any Participant or to be a consideration or an
inducement for the employment of any Participant or Employee. Nothing contained
in this Plan shall be deemed to give any Participant or Employee the right to be
retained in the service of the Employer or to interfere with the right of the
Employer to discharge any Participant or Employee at any time regardless of the
effect which such discharge shall have upon the Employee as a Participant of
this Plan.

10.2
ALIENATION OF BENEFITS.

(a)
General rule. Subject to the exceptions provided below, and as otherwise
permitted by the Code and the Act, no benefit which shall be payable to any
person (including a Participant or the Participant’s Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized, except to such extent as may be required by law.

(b)
Exception for loans. Subsection (a) shall not apply to the extent a Participant
or Beneficiary is indebted to the Plan, by reason of a loan made pursuant to
Section 7.4. At the time a distribution is to be made to or for a Participant’s
or Beneficiary’s benefit, such proportion of the amount to be distributed as
shall equal such indebtedness shall be paid to the Plan, to apply against or
discharge such indebtedness. Prior to making a payment, however, the Participant
or Beneficiary must be given written notice by the Administrator that such
indebtedness is to be so paid in whole or part from the Participant’s Account.
If the Participant or Beneficiary does not agree that the indebtedness is a
valid claim against the Vested Participant’s Account, the Participant or
Beneficiary shall be entitled to a review of the validity of the claim in
accordance with procedures provided in Sections 2.8 and 2.9.

(c)
Exception for QDRO. Subsection (a) shall not apply to a qualified domestic
relations order defined in Code Section 414(p), and those other domestic
relations orders permitted to be so treated by the Administrator under the
provisions of the Retirement Equity Act of 1984. The Administrator shall
establish a written procedure to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.
Further, to the extent provided under a qualified domestic relations order, a
former spouse of a Participant shall be treated as the spouse or surviving
spouse for all purposes under the Plan.



Active 38842998.5    81

--------------------------------------------------------------------------------





(d)
Exception for certain debts to Plan. Subsection (a) shall not apply to an offset
to a Participant’s accrued benefit against an amount that the Participant is
ordered or required to pay the Plan with respect to a judgment, order, or decree
issued, or a settlement entered into in accordance with Code Sections
401(a)(13)(C) and (D).

With respect to distributions from the Participant’s Pre-Retirement Survivor
Annuity Account, if the Participant has a spouse at the time at which the offset
is to be made:
(1)
either such spouse has consented in writing to such offset and such consent is
witnessed by a notary public or representative of the Plan (or it is established
to the satisfaction of a Plan representative that such consent may not be
obtained by reason of circumstances described in Code Section 417(a)(2)(B)), or
an election to waive the right of the spouse to either a qualified joint and
survivor annuity or a qualified Pre-Retirement Survivor Annuity is in effect in
accordance with the requirements of Code Section 417(a),

(2)
such spouse is ordered or required in such judgment, order, decree or settlement
to pay an amount to the Plan in connection with a violation of fiduciary duties,
or

(3)
in such judgment, order, decree or settlement, such spouse retains the right to
receive the survivor annuity under a qualified joint and survivor annuity
provided pursuant to Code Section 401(a)(11)(A)(i) and under a qualified
Pre-Retirement Survivor Annuity provided pursuant to Code Section
401(a)(11)(A)(ii).

10.3
CONSTRUCTION AND INTERPRETATION OF PLAN.

(a)
Applicable state laws. This Plan shall be construed and enforced according to
the Code, the Act and the laws of the State of Texas, other than its laws
respecting choice of law, to the extent not pre-empted by Federal law.

(b)
Single subsections. This Plan may contain single subsections. The existence of
such single subsections shall not constitute scrivener’s errors.

(c)
Separate Accounts. Unless otherwise specified by a particular provision, the
term “separate account” does not require a separate fund, only a notational
entry in a recordkeeping system.

10.4
GENDER AND NUMBER.

(a)
Masculine and feminine. Wherever any words are used herein in the masculine,
feminine or neuter gender, they shall be construed as though they were also used
in another gender in all cases where they would so apply.



Active 38842998.5    82

--------------------------------------------------------------------------------





(b)
Singular and plural. Whenever any words are used herein in the singular or
plural form, they shall be construed as though they were also used in the other
form in all cases where they would so apply.

10.5
LEGAL ACTION. In the event any claim, suit, or proceeding is brought regarding
the Trust and/or Plan established hereunder to which the Trustee, the Employer
or the Administrator may be a party, and such claim, suit, or proceeding is
resolved in favor of the Trustee, the Employer or the Administrator, they shall
be entitled to be reimbursed from the Trust Fund for any and all costs,
attorney’s fees, and other expenses pertaining thereto incurred by them for
which they shall have become liable.

10.6
PROHIBITION AGAINST DIVERSION OF FUNDS.

(a)
General rule. Except as provided below and otherwise specifically permitted by
law, it shall be impossible by operation of the Plan or of the Trust, by
termination of either, by power of revocation or amendment, by the happening of
any contingency, by collateral arrangement or by any other means, for any part
of the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants or their Beneficiaries.

(b)
Mistake of fact. In the event the Employer shall make an excessive contribution
under a mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may
demand repayment of such excessive contribution at any time within one (1)-year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.

(c)
Contribution conditioned on deductibility. Except as otherwise provided by a
particular Plan provision, any contribution by the Employer to the Plan is
conditioned upon the deductibility of the contribution by the Employer under the
Code and, to the extent any such deduction is disallowed, the Employer may,
within one (1) year following the final determination of the disallowance,
whether by agreement with the Internal Revenue Service or by final decision of a
competent jurisdiction, demand repayment of such disallowed contribution and the
Trustee shall return such contribution within one (1) year following the
disallowance. Earnings of the Plan attributable to the contribution may not be
returned to the Employer, but any losses attributable thereto must reduce the
amount so returned.

10.7
EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE. The Employer, Administrator and
Trustee, and their successors, shall not be responsible for the validity of any
Contract issued hereunder or for the failure on the part of the insurer to make
payments provided by any such Contract, or for the action of any person which
may delay payment or render a Contract null and void or unenforceable in whole
or in part.



Active 38842998.5    83

--------------------------------------------------------------------------------





10.8
INSURER’S PROTECTIVE CLAUSE. Except as otherwise agreed upon in writing between
the Employer and the insurer, an insurer which issues any Contracts hereunder
shall not have any responsibility for the validity of this Plan or for the tax
or legal aspects of this Plan. The insurer shall be protected and held harmless
in acting in accordance with any written direction of the Trustee, and shall
have no duty to see to the application of any funds paid to the Trustee, nor be
required to question any actions directed by the Trustee. Regardless of any
provision of this Plan, the insurer shall not be required to take or permit any
action or allow any benefit or privilege contrary to the terms of any Contract
which it issues hereunder, or the rules of the insurer.

10.9
RECEIPT AND RELEASE FOR PAYMENTS. Any payment to any Participant, the
Participant’s legal representative, Beneficiary, or to any guardian or committee
appointed for such Participant or Beneficiary in accordance with the provisions
of the Plan, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Trustee and the Employer.

10.10
ACTION BY THE EMPLOYER. Whenever the Employer under the terms of the Plan is
permitted or required to do or perform any act or matter or thing, it shall be
done and performed by a person duly authorized by its legally constituted
authority.

10.11
NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY. The named Fiduciaries of
this Plan are (1) the Company, (2) the Administrator, (3) the Trustee and (4)
any Investment Manager appointed hereunder. The named Fiduciaries shall have
only those specific powers, duties, responsibilities, and obligations as are
specifically given them under the Plan including, but not limited to, any
agreement allocating or delegating their responsibilities, the terms of which
are incorporated herein by reference. In general, the Employer shall have the
sole responsibility for making the contributions provided for under Section 4.1;
and the Company shall have the authority to appoint and remove the Trustee and
the Administrator; to formulate the Plan’s funding policy and method; and to
amend or terminate, in whole or in part, the Plan. The Administrator shall have
the sole responsibility for the administration of the Plan, including, but not
limited to, the items specified in Article II of the Plan, as the same may be
allocated or delegated thereunder. The Administrator shall act as the named
Fiduciary responsible for communicating with the Participant according to the
Participant Direction Procedures. The Trustee shall have the sole responsibility
of management of the assets held under the Trust, except to the extent directed
pursuant to Article II or with respect to those assets, the management of which
has been assigned to an Investment Manager, who shall be solely responsible for
the management of the assets assigned to it, all as specifically provided in the
Plan. Each named Fiduciary warrants that any directions given, information
furnished, or action taken by it shall be in accordance with the provisions of
the Plan, authorizing or providing for such direction, information or action.
Furthermore, each named Fiduciary may rely upon any such direction, information
or action of another named Fiduciary as being proper under the Plan, and is not
required under the Plan to inquire into the propriety of any such direction,
information or action. It is intended under the Plan that each named Fiduciary
shall be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations under the Plan as specified or allocated
herein. No named Fiduciary shall guarantee the Trust Fund in any manner against
investment loss or



Active 38842998.5    84

--------------------------------------------------------------------------------





depreciation in asset value. Any person or group may serve in more than one
Fiduciary capacity.
10.12
HEADINGS. The headings and subheadings of this Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

10.13
APPROVAL BY INTERNAL REVENUE SERVICE. Notwithstanding anything herein to the
contrary, if, pursuant to an application for qualification filed by or on behalf
of the Plan by the time prescribed by law for filing the Company’s return for
the taxable year in which the Plan is adopted, or such later date that the
Secretary of the Treasury may prescribe, the Commissioner of Internal Revenue
Service or the Commissioner’s delegate should determine that the Plan does not
initially qualify as a tax-exempt plan under Code Sections 401 and 501, and such
determination is not contested, or if contested, is finally upheld, then if the
Plan is a new plan, it shall be void ab initio and all amounts contributed to
the Plan by the Company, less expenses paid, shall be returned within one (1)
year after the date the initial qualification is denied, and the Plan shall
terminate, and the Trustee shall be discharged from all further obligations. If
the disqualification relates to an amended plan, then the Plan shall operate as
if it had not been amended.

10.14
ELECTRONIC MEDIA. The Administrator may use telephonic or electronic media to
satisfy any notice requirements required by this Plan, to the extent permissible
under regulations (or other generally applicable guidance). In addition, a
Participant’s consent to an immediate distribution may be provided through
telephonic or electronic means, to the extent permissible under regulations (or
other generally applicable guidance). The Administrator also may use telephonic
or electronic media to conduct plan transactions such as enrolling Participants,
making (and changing) deferral elections, electing (and changing) investment
allocations, applying for Plan loans, and other transactions, to the extent
permissible under regulations (or other generally applicable guidance).

10.15
PLAN CORRECTION. The Administrator in conjunction with the Company may undertake
such correction of Plan errors as the Administrator deems necessary, including
correction to preserve tax qualification of the Plan under Code Section 401(a)
or to correct a fiduciary breach under the Act. Without limiting the
Administrator’s authority under the prior sentence, the Administrator, as it
determines to be reasonable and appropriate, may undertake correction of Plan
document, operational, demographic and employer eligibility failures under a
method described in the Plan or under EPCRS or any successor program to EPCRS.

The Administrator, as it determines to be reasonable and appropriate, also may
undertake or assist the appropriate Fiduciary or Plan official in undertaking
correction of a fiduciary breach, including correction under the VFC or any
successor program to VFC. For example, to correct an operational error, the
Administrator may require the Trustee to distribute Elective Deferrals or Vested
Matching Contributions, including earnings, from the Plan where such amounts
result from an operational error other than a failure of Code Section 415 or
Code Section 402(g).


Active 38842998.5    85

--------------------------------------------------------------------------------





10.16
UNIFORMITY. All provisions of this Plan shall be interpreted and applied in a
uniform, nondiscriminatory manner. In the event of any conflict between the
terms of this Plan and any Contract purchased hereunder, the Plan provisions
shall control.





Active 38842998.5    86

--------------------------------------------------------------------------------






ARTICLE XI
PARTICIPATING EMPLOYERS
11.1
ADOPTION BY OTHER EMPLOYERS. Notwithstanding anything herein to the contrary,
with the consent of the Employer and Trustee, any other corporation or entity,
whether an Affiliated Employer or not, may adopt this Plan and all of the
provisions hereof, and participate herein and be known as a Participating
Employer, by a properly executed document evidencing said intent and will of
such Participating Employer.

11.2
REQUIREMENTS OF PARTICIPATING EMPLOYERS.

(a)
Same Trustee for all. Each such Participating Employer shall be required to use
the same Trustee as provided in this Plan.

(b)
Holding and investing assets. The Trustee may, but shall not be required to,
commingle, hold and invest as one Trust Fund all contributions made by
Participating Employers, as well as all increments thereof

(c)
Payment of expenses. Unless the Employer otherwise directs, any expenses of the
Plan which are to be paid by the Employer or borne by the Trust Fund shall be
paid by each Participating Employer in the same proportion that the total amount
standing to the credit of all Participants employed by such Employer bears to
the total standing to the credit of all Participants.

11.3
DESIGNATION OF AGENT. Each Participating Employer shall be deemed to be a party
to this Plan; provided, however, that with respect to all of its relations with
the Trustee and Administrator for the purpose of this Plan, each Participating
Employer shall be deemed to have designated irrevocably the Employer as its
agent. Unless the context of the Plan clearly indicates the contrary, the word
“Employer” shall be deemed to include each Participating Employer as related to
its adoption of the Plan.

11.4
EMPLOYEE TRANSFERS. In the event an Employee is transferred between
Participating Employers, accumulated service and eligibility shall be carried
with the Employee involved. No such transfer shall effect a termination of
employment hereunder, and the Participating Employer to which the Employee is
transferred shall thereupon become obligated hereunder with respect to such
Employee in the same manner as was the Participating Employer from whom the
Employee was transferred.

11.5
PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES. Any contribution or
Forfeiture subject to allocation during each Plan Year shall be allocated only
among those Participants of the Employer or Participating Employers making the
contribution or by which the forfeiting Participant was employed. However, if
the contribution is made, or the forfeiting Participant was employed, by an
Affiliated Employer, such contribution or Forfeiture shall be allocated among
all Participants of all Participating Employers who are Affiliated Employers in
accordance with the provisions of this Plan. On the basis of the information
furnished by the Administrator, the Trustee shall keep separate books and
records concerning the affairs of each Participating Employer hereunder and as
to the accounts and credits of the Employees of each



Active 38842998.5    87

--------------------------------------------------------------------------------





Participating Employer. The Trustee may, but need not, register Contracts so as
to evidence that a particular Participating Employer is the interested Employer
hereunder, but in the event of an Employee transfer from one Participating
Employer to another, the employing Participating Employer shall immediately
notify the Trustee thereof.
11.6
AMENDMENT. Any Participating Employer that is an Affiliated Employer hereby
authorizes the Company to make amendments on its behalf, unless otherwise agreed
among all affected parties. If a Participating Employer is not an Affiliated
Employer, then amendment of this Plan by the Company at any time when there
shall be a Participating Employer shall, unless otherwise agreed to by the
affected parties, only be by the written action of each and every Participating
Employer and with the consent of the Trustee where such consent is necessary in
accordance with the terms of this Plan.

11.7
DISCONTINUANCE OF PARTICIPATION. Any Participating Employer shall be permitted
to discontinue or revoke its participation in the Plan at any time. At the time
of any such discontinuance or revocation, satisfactory evidence thereof and of
any applicable conditions imposed shall be delivered to the Trustee. The Company
shall have the right to discontinue or revoke the participation in the Plan of
any Participating Employer by providing forty-five (45) days’ notice to such
Participating Employer. The Trustee shall thereafter transfer, deliver and
assign Contracts and other Trust Fund assets allocable to the Participants of
such Participating Employer to such new Trustee as shall have been designated by
such Participating Employer, in the event that it has established a separate
qualified retirement plan for its employees provided, however, that no such
transfer shall be made if the result is the elimination or reduction of any
Section 411(d)(6) protected benefits as described in Section 7.1(e). If a
separate plan has not been established, at the time of such continuance or
revocation for whatever reason, the assets and liabilities, Contracts and other
Trust Fund assets allocable to such Participating Employer’s participation in
this Plan shall be spun off pursuant to Code Section 414(l) and such spun-off
assets shall constitute a retirement plan of the Participating Employer with
such Participating Employer becoming sponsor and the individual who has signed
the Supplemental Participation Agreement on behalf of the Participating Employer
becoming Trustee for this purpose. Such individual shall agree to this
appointment by virtue of signing the Supplemental Participation Agreement. If
such individual is no longer an Employee of the Participating Employer, then the
Participating Employer shall appoint a Trustee. If no successor is designated,
the Trustee shall retain such assets for the Employees of said Participating
Employer pursuant to the provisions of the Trust. In no such event shall any
part of the corpus or income of the Trust Fund as it relates to such
Participating Employer be used for or diverted for purposes other than for the
exclusive benefit of the Employees of such Participating Employer.

11.8
ADMINISTRATOR’S AUTHORITY. The Administrator shall have authority to make any
and all necessary rules or regulations, binding upon all Participating Employers
and all Participants, to effectuate the purpose of this Article.

11.9
PROVISIONS APPLIED SEPARATELY (OR JOINTLY) FOR PARTICIPATING NON-AFFILIATED
EMPLOYERS.



Active 38842998.5    88

--------------------------------------------------------------------------------





(a)
Separate status. The Plan Administrator will apply the definition of
Compensation and perform the tests listed in this Section, separately for each
Participating Employer other than an Affiliated Employer of such Participating
Employer. For this purpose, the Employees of each Participating Employer (and
its Affiliated Employers), and their allocations and accounts, shall be treated
as though they were in separate plan. Any correction action, such as additional
contributions or corrective distributions, shall only affect the Employees of
the Participating Employer (and its Affiliated Employers, if any). The tests
subject to this separate treatment are:

(1)
Nondiscrimination testing as described in Code Section 401(a)(4) and the
applicable Regulations.

(2)
Coverage testing as described in Code Section 410(b) and the Regulations.

(3)
Status as a Highly Compensated Employee.

(b)
Joint status. The following tests shall be performed for the Plan as whole,
without regard to employment by a particular Participating Employer:

(1)
Applying the annual addition limitation in Section 4.5, including the related
Compensation definition.

(2)
Applying the Code Section 402(g) limitation in Section 4.2.

(3)
Applying the limit on Catch-Up Contributions in Section 4.2.

11.10
TOP-HEAVY APPLIED SEPARATELY FOR PARTICIPATING NON-AFFILIATED EMPLOYERS. The
Plan will apply the Top-Heavy Plan provisions separately to each Participating
Employer other than an Affiliated Employer of such Participating Employer. The
Plan will be considered separate plans for each Participating Employer and its
Employees for purposes of determining whether such a separate plan is top-heavy
under Section 8.1 or is entitled to the exemption described in such Section. For
purposes of applying this Article to a Participating Employer, the Participating
Employer and any entity which is an Affiliated Employer to that Participating
Employer shall be the “Employer” for purposes of Section 8.1, and the terms “Key
Employee” and “Non-Key Employee” shall refer only to the Employees of that
Participating Employer and/or its Affiliated Employers. If such a Participating
Employer’s separate plan is top-heavy, then:

(a)
Highest contribution rate. The Plan Administrator shall determine the highest
Key Employee contribution rate under Section 4.4(g) by reference to the Key
Employees and their allocations in the separate plan of that Participating
Employer;

(b)
Top-Heavy minimum allocation. The Plan Administrator shall determine the amount
of any required top-heavy minimum allocation separately for that separate plan
under Section 4.4(g); and



Active 38842998.5    89

--------------------------------------------------------------------------------





(c)
Plan which will satisfy. The Participating Employer shall make any additional
contributions Section 4.4(g) requires.

[Signature Pages Follows]




Active 38842998.5    90

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Oceaneering International, Inc. has caused these presents to
be executed by its duly authorized officers in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy thereof, this  25th  day of    February   , 2019,
but effective as of January 1, 2019.
OCEANEERING INTERNATIONAL, INC.




By
/S/ DAVID K. LAWRENCE    

Name:
David K. Lawrence    

Title:
Senior Vice President, General    

Counsel and Secretary    
ATTEST:


/S/ KATY L. BRADLEY    
Name: Katy L. Bradley    


Active 38842998.5    Signature Page
Oceaneering Retirement Investment Plan, as Amended and Restated January 1, 2019

--------------------------------------------------------------------------------






OCEANEERING RETIREMENT INVESTMENT PLAN
Appendix A


As of January 1, 2019, the following entities are Participating Employers in the
Plan:
•
Grayloc Products, L.L.C.

•
Nauticos Corporation

•
Oceaneering Services S. de R.L. de C.V.

•
Reflange, Inc.

•
Oceaneering Asset Integrity, Inc.

•
Norse Cutting & Abandonment, Inc.

•
Oceaneering Mobile Workforce, LLC

•
C&C Technologies, Inc.



Active 38842998.5    A-1